Exhibit 10.1



CREDIT AGREEMENT

DATED AS OF May 23, 2018

by and among

PLYMOUTH INDUSTRIAL OP, LP

AS BORROWER,

THE guarantorS FROM TIME TO TIME PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER


 

TABLE OF CONTENTS [to be updated]

§1. DEFINITIONS AND RULES OF INTERPRETATION. 1   §1.1 Definitions 1   §1.2 Rules
of Interpretation. 22 §2. THE CREDIT FACILITY. 22   §2.1 Loans 22   §2.2 Notes
22   §2.3 RESERVED. 22   §2.4 RESERVED. 22   §2.5 RESERVED. 22   §2.6 Interest
on Loans. 22   §2.7 .RESERVED 23   §2.8 Use of Proceeds 23 §3. REPAYMENT OF THE
LOANS. 23   §3.1 Stated Maturity 23   §3.2 Mandatory Prepayments 23   §3.3
Optional Prepayments. 24   §3.4 Partial Prepayments 24   §3.5 Effect of
Prepayments 24 §4. CERTAIN GENERAL PROVISIONS. 24   §4.1 Conversion Options. 24
  §4.2 Fees 25   §4.3 [Intentionally Omitted.] 25   §4.4 Funds for Payments. 25
  §4.5 Computations 29   §4.6 Suspension of LIBOR Rate Loans 29   §4.7
Illegality 30   §4.8 Additional Interest 30   §4.9 Additional Costs, Etc. 30  
§4.10 Capital Adequacy 31   §4.11 Breakage Costs 31   §4.12 Default Interest;
Late Charge 31   §4.13 Certificate 31   §4.14 Limitation on Interest 32   §4.15
Certain Provisions Relating to Increased Costs and Non-Funding Lenders 32 §5.
COLLATERAL SECURITY. 33   §5.1 Collateral 33   §5.2 Additional Collateral 33 §6.
REPRESENTATIONS AND WARRANTIES 33   §6.1 Corporate Authority, Etc. 33   §6.2
Governmental Approvals 34   §6.3 Title to Collateral/Properties 34   §6.4
Financial Statements 34   §6.5 No Material Changes 34   §6.6 Franchises,
Patents, Copyrights, Etc. 34

i 

 

 

  §6.7 Litigation 35   §6.8 No Material Adverse Contracts, Etc. 35   §6.9
Compliance with Other Instruments, Laws, Etc. 35   §6.10 Tax Status 35   §6.11
No Event of Default 36   §6.12 Investment Company Act 36   §6.13 Absence of UCC
Financing Statements, Etc. 36   §6.14 Setoff, Etc. 36   §6.15 Certain
Transactions 36   §6.16 Employee Benefit Plans 36   §6.17 Disclosure 37   §6.18
Trade Name; Place of Business 37   §6.19 Regulations T, U and X 37   §6.20
Environmental Compliance 37   §6.21 Subsidiaries; Organizational Structure 38  
§6.22 Property Brokers 38   §6.23 Other Debt 38   §6.24 Solvency 38   §6.25 No
Bankruptcy Filing 39   §6.26 No Fraudulent Intent 39   §6.27 Transaction in Best
Interests of Credit Parties; Consideration 39   §6.28 OFAC 39 §7. AFFIRMATIVE
COVENANTS 39   §7.1 Punctual Payment 39   §7.2 Maintenance of Office 39   §7.3
Records and Accounts 40   §7.4 Financial Statements, Certificates and
Information 40   §7.5 Notices. 42   §7.6 Existence; Maintenance of Properties.
43   §7.7 Insurance; Condemnation 44   §7.8 Taxes; Liens 44   §7.9 Inspection of
Real Estate and Books 44   §7.10 Compliance with Laws, Contracts, Licenses, and
Permits 45   §7.11 Further Assurances 45   §7.12 RESERVED. 45   §7.13 Business
Operations 45   §7.14 Registered Service Mark 45   §7.15 Ownership of Real
Estate 45   §7.16 Plan Assets 45   §7.17 Guarantor Covenants 45   §7.18
Liquidity Reserve 46   §7.19 REIT Guarantor 46   §7.20 Sanctions Laws and
Regulations 46   §7.21 Interest Rate Protection 46 §8. NEGATIVE COVENANTS 46  
§8.1 Restrictions on Indebtedness 47

ii 

 

 

  §8.2 Restrictions on Liens, Etc. 48   §8.3 Restrictions on Investments. 49  
§8.4 Merger, Consolidation 50   §8.5 Intentionally Deleted. 50   §8.6 Compliance
with Environmental Laws 50   §8.7 Distributions 51   §8.8 Asset Sales 51   §8.9
Derivatives Contracts 52   §8.10 Transactions with Affiliates 52   §8.11
Management Fees 52   §8.12 Changes to Organizational Documents 52 §9. FINANCIAL
COVENANTS 52   §9.1 Maximum Total Leverage Ratio 52   §9.2 Maximum Total Senior
Leverage Ratio 52   §9.3 Minimum Fixed Charge Ratio 52   §9.4 Minimum Debt
Service Coverage Ratio 52   §9.5 Minimum Consolidated Tangible Net Worth 52 §10.
CLOSING CONDITIONS 53   §10.1 Loan Documents 53   §10.2 Certified Copies of
Organizational Documents 53   §10.3 Resolutions 53   §10.4 Incumbency
Certificate; Authorized Signers 53   §10.5 Opinion of Counsel 53   §10.6 Payment
of Fees 53   §10.7 Insurance 53   §10.8 Performance; No Default 53   §10.9
Representations and Warranties 53   §10.10 Proceedings and Documents 54   §10.11
Compliance Certificate 54   §10.12 Consents 54   §10.13 Other 54   §10.14
Plymouth Industrial 20 LLC Loan Facility 54   §10.15 Mezzanine Loan Facility 54
§11. RESERVED. 54 §12. EVENTS OF DEFAULT; ACCELERATION; ETC. 54   §12.1 Events
of Default and Acceleration 54   §12.2 RESERVED 57   §12.3 RESERVED 57   §12.4
Remedies 57   §12.5 Distribution of Collateral Proceeds 58 §13. SETOFF 58 §14.
THE AGENT. 59   §14.1 Authorization 59   §14.2 Employees and Agents 59   §14.3
No Liability 59   §14.4 No Representations 59

iii 

 

 

  §14.5 Payments. 60   §14.6 Holders of Notes 60   §14.7 Indemnity 60   §14.8
Agent as Lender 61   §14.9 Resignation 61   §14.10 Duties in the Case of
Enforcement 61   §14.11 Bankruptcy 62   §14.12 Request for Agent Action 62  
§14.13 Reliance by Agent 62   §14.14 Approvals 62   §14.15 Borrower Not
Beneficiary 62   §14.16 Defaulting Lenders. 62   §14.17 Reliance on Hedge
Provider 64 §15. EXPENSES 64 §16. INDEMNIFICATION 65 §17. SURVIVAL OF COVENANTS,
ETC. 65 §18. ASSIGNMENT AND PARTICIPATION. 66   §18.1 Conditions to Assignment
by Lenders 66   §18.2 Register 66   §18.3 New Notes 67   §18.4 Participations 67
  §18.5 Pledge by Lender 68   §18.6 No Assignment by Borrower 68   §18.7
Disclosure 68   §18.8 Titled Agents 68   §18.9 Amendments to Loan Documents 69
§19. NOTICES 69 §20. RELATIONSHIP 70 §21. GOVERNING LAW; CONSENT TO JURISDICTION
AND SERVICE 70 §22. HEADINGS 70 §23. COUNTERPARTS 70 §24. ENTIRE AGREEMENT, ETC.
70 §25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS 71 §26. DEALINGS WITH THE
BORROWER 71 §27. CONSENTS, AMENDMENTS, WAIVERS, ETC 72 §28. SEVERABILITY 72 §29.
TIME OF THE ESSENCE 72 §30. NO UNWRITTEN AGREEMENTS 73 §31. REPLACEMENT NOTES 73
§32. NO THIRD PARTIES BENEFITED 73 §33. PATRIOT ACT 73 §34. [Intentionally
Omitted.] 73 §35. JOINT AND SEVERAL LIABILITY 73 §36. ADDITIONAL AGREEMENTS
CONCERNING OBLIGATIONS OF CREDIT PARTIES. 73   §36.1 Waiver of Automatic or
Supplemental Stay 74

iv 

 

 

  §36.2 Waiver of Defenses 74   §36.3 Waiver 76   §36.4 Subordination 76   §36.5
Intentionally Omitted 76   §36.6 Further Waivers 77 §37. ACKNOWLEDGMENT OF
BENEFITS; EFFECT OF AVOIDANCE PROVISIONS. 77 §38. Acknowledgement and consent to
bail-in of EEA Financial Institutions 79

 

v 

 



Exhibit A FORM OF NOTE Exhibit B FORM OF JOINDER AGREEMENT Exhibit C LOAN
REQUEST Exhibit D FORM OF COMPLIANCE CERTIFICATE   Exhibit E FORM OF ASSIGNMENT
AND ACCEPTANCE AGREEMENT Exhibit F FORM OF TAX CERTIFICATES Schedule 1.1 LENDERS
AND COMMITMENTS Schedule 1.2 PLYMOUTH 20 ASSETS Schedule 6.5 NO MATERIAL CHANGES
Schedule 6.7 PENDING LITIGATION Schedule 6.15 CERTAIN TRANSACTIONS Schedule 6.21
SUBSIDIARIES Schedule 6.25 MATERIAL LOAN AGREEMENTS Schedule 19 NOTICE ADDRESSES

 

vi 

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of the 23rd day of May, 2018, by and among
PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership (“Borrower”), the
Guarantors party hereto, KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other
lending institutions which are parties to this Agreement as “Lenders”, and the
other lending institutions that may become parties hereto pursuant to §18,
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead Arranger and Sole Book
Manager.

R E C I T A L S

WHEREAS, Borrower has requested that the Lenders provide a term loan facility to
Borrower; and

WHEREAS, the Agent and the Lenders are willing to provide such term loan
facility to Borrower on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Adjusted Net Operating Income. On any date of determination Net Operating Income
from a parcel of Real Estate for the prior four (4) fiscal quarters most
recently ended less the Capital Reserve applicable to a parcel of Real Estate
for such period. For the purposes of calculating Adjusted Net Operating Income
for a parcel of Real Estate not owned and operated by the Borrower or a
Subsidiary for the prior four (4) full fiscal quarters most recently ended, the
Adjusted Net Operating Income attributable to such parcel of Real Estate shall
be calculated by using the actual historical results for such a parcel of Real
Estate for the prior four (4) full fiscal quarters most recently ended as if the
a parcel of Real Estate had been owned by the Borrower or a Subsidiary Guarantor
during such period; provided, however, to the extent actual historical Adjusted
Net Operating Income attributable to such a parcel of Real Estate is
unavailable, the Borrower may include such calculation of Adjusted Net Operating
Income attributable to such a parcel of Real Estate calculated on a proforma
basis, so long as the Agent shall have given its prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
Additionally, for Real Estate that have been disposed of during the period of
the prior four fiscal quarters most recently ended, the Adjusted Net Operating
Income attributable to such Real Estate shall be excluded from the calculation
of Adjusted Net Operating Income.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote more than ten percent (10%) of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or Preferred
Securities (or other ownership interest) representing more than twenty percent
(20%) of the outstanding limited partnership interests, Preferred Securities or
other ownership interests of such Person.



 

 

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its permitted successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Agreement. This Credit Agreement, as the same may be amended, restated,
modified, supplemented and/or extended from time to time, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Allocable Principal Balance. See §37(b).

Applicable Contribution. See §37(d).

Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, treaties, guidelines and orders of all Governmental Authorities and
all orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin. The Applicable Margin for LIBOR Rate Loans shall be seven
percent (7%) per annum and for Base Rate Loans shall be six percent (6%) per
annum.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, or (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. KeyBanc Capital Markets or any successors thereto.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Jeffrey Witherell, Pendleton
White, Jr., Daniel Wright and such other Persons as Borrower shall designate in
a written notice to Agent.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date. March 31, 2018.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

2 

 

 

Base Rate. The greater of on any day (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) one half of one percent (0.50%) above the Federal Funds
Effective Rate, or (c) the applicable LIBOR Rate for a one month interest period
plus one percent (1%) per annum. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.

Borrower. PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership.

Breakage Costs. The commercially reasonable and documented cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred during such Interest Period) in connection with (i) any payment of
any portion of the Loans bearing interest at LIBOR prior to the termination of
any applicable Interest Period, (ii) the conversion of a LIBOR Rate Loan to any
other applicable interest rate on a date other than the last day of the relevant
Interest Period, or (iii) the failure of Borrower to draw down, on the first day
of the applicable Interest Period, any amount as to which Borrower has elected a
LIBOR Rate Loan.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to the Borrower and its Subsidiaries for
any period, the obligations of the Borrower or any Subsidiary to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
the Borrower and its Subsidiaries under GAAP and the amount of which obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

Capital Reserve. For any period and with respect to any of the Real Estate, an
amount equal to $0.15 per annum multiplied by the weighted average total square
footage of the Buildings in Real Estate owned by the REIT Guarantor and its
Subsidiaries during such period.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; and (iii) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least AAA or the
equivalent thereof by Moody’s.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.

3 

 

 

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a)       During any twelve month period on or after the date of this Agreement,
individuals who at the beginning of such period constituted the Board of
Directors or Trustees of the Guarantor (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the REIT Guarantor was approved by a vote of at least a majority
of the members of the Board then in office who either were members of the Board
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the REIT Guarantor then in office;

(b)       Any Person (including a Person’s Affiliates and associates) or group
(as that term is understood under Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of REIT Guarantor equal
to at least twenty percent (20%) who did not hold such beneficial ownership as
of the date of this Agreement;

(c)       REIT Guarantor shall fail to own at least fifty five percent (55%) of
the limited partner Equity Interests of the Borrower and own and control the
general partner of Borrower, shall fail to own such interests in Borrower free
of any lien, encumbrance or other adverse claim, or shall fail to control
management and policies of Borrower;

(d)       the Borrower or Guarantor consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by §8.4); or

(e)       Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, one hundred percent (100%) of the economic,
voting and beneficial interest of each Subsidiary Guarantor.

Closing Date. The date agreed to by the parties hereto on which all of the
conditions set forth in §10 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended, as amended, and all
regulations and formal guidance issued thereunder.

4 

 

 

Collateral. All of the property, rights and interests of the Borrower and
Subsidiary Guarantors which are subject to the security interests, security
title, liens and mortgages created by the Security Documents , including,
without limitation, (i) a pledge of the residual cash flow from the Plymouth 20
Assets and (ii) a pledge of any sales or refinance proceeds from the Plymouth 20
Assets, each as more particularly described in the Security Documents).

Collateral Property. From time to time, each Collateral Property as defined in
the KeyBank Revolver.

Commitment. As to each Lender, the amount set forth on Schedule 1.1 hereto as
such Lender’s commitment to fund the Loans on the Closing Date in accordance
with the terms of this Agreement.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement.

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Compliance Certificate. See §7.4(c).

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated Tangible Net Worth. As of any date of determination, for REIT
Guarantor and its Subsidiaries on a consolidated basis, an amount equal to (a)
Shareholders’ Equity of REIT Guarantor and its Subsidiaries on that date plus
(b) accumulated depreciation and amortization plus (c) Intangible Liabilities
minus (d) Intangible Assets, all as determined in accordance with GAAP. As used
herein:

(a) “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of REIT Guarantor and its Subsidiaries, as determined in
accordance with GAAP;

(b) “Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs, but specifically excluding tenant improvement allowances, leasing
commissions, and value of leases; and

(c) “Intangible Liabilities” means liabilities that are considered to be
intangible liabilities under GAAP, including, but not limited to, guarantees of
other persons and outstanding letters of credit and other similar items, but
specifically excluding tenant improvement allowances, leasing commissions, and
value of leases.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Credit Party(ies). Individually and collectively, the Borrower, the REIT
Guarantor and each Subsidiary Guarantor.

5 

 

 

Debt Service Charges. For any applicable period, an amount equal to (i) Total
Interest Expense for such period plus (ii) the aggregate amount of scheduled
principal payments of Indebtedness (excluding balloon payments at maturity)
required to be made during such period by REIT Guarantor and its Subsidiaries on
a consolidated basis plus (without duplication) (iv) the pro rata share of all
debt service expense from any partially owned entity.

Debt Service Coverage Ratio. The ratio of (a) EBITDA for the Test Period to (b)
Debt Service Charges, for the Test Period.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that, subject to §14.16, (a) has failed to (i)
fund all or any portion of its Loans within two (2) Business Days of the date
such Loans were required to be funded by it hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Agent or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations hereunder or has made a public statement to that effect
unless with respect to this clause (b), such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations; provided that, notwithstanding the
provisions of §14.16, such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon the Agent’s receipt of confirmation that such Defaulting
Lender will comply with its funding obligations, (d) is subject to any Bail-In
Action or (e) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow, or disaffirm any contracts or agreements made with such
Person). Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to §14.16)) upon delivery of written notice of such
determination to the Borrower and each Lender.

6 

 

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Distribution. Any (a) dividend or other distribution made, direct or indirect,
on account of any Equity Interest of REIT Guarantor, Borrower or a Subsidiary
Guarantor, now or hereafter outstanding, except a dividend or other distribution
payable solely in Equity Interest to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of REIT
Guarantor, Borrower or a Subsidiary Guarantor now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of REIT
Guarantor, Borrower or a Subsidiary Guarantor now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date, is converted in
accordance with §4.1.

EBITDA. An amount equal to, without double-counting, the net income or loss of
the Borrower, and its respective subsidiaries determined in accordance with GAAP
(before minority interests and excluding losses attributable to the sale or
other disposition of assets and the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such consolidated net income for such period: (i) Total Interest
Expense for such period, (ii) real estate depreciation and amortization for such
period, and (iii) other non-cash charges for such period; and minus (y) all
gains attributable to the sale or other disposition of assets or debt
restructurings in such period, in each case adjusted to include the Borrower,
the REIT Guarantor or any Subsidiaries pro rata share of EBITDA (and the items
comprising EBITDA) from any partially-owned entity in such period, based on its
Equity Percentage ownership interest in such partially-owned entity (or such
other amount to which the Borrower, the Guarantor or such subsidiary is entitled
or for which the Borrower, the Guarantor or such Subsidiary is obligated based
on an arm’s length agreement). “EBITDA” shall be adjusted to remove any impact
of straight lining of rents and amortization of intangibles pursuant to
Accounting Standards Codification No. 805, Business Combinations (formerly
Statement of Financial Accounting Standards No. 141 (revised 2007), Business
Combinations).

7 

 

 

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of the Borrower’s or the REIT Guarantor’s Affiliates or
Subsidiaries.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Laws. All applicable past (which have current effect), present or
future federal, state, county and local laws, by-laws, rules, regulations, codes
and ordinances, or any legally binding judicial or administrative
interpretations thereof, and the legally binding requirements of any
Governmental Authority or authority having jurisdiction with respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to exposure to Hazardous
Substances) and shall include, but not be limited to, all orders, decrees,
judgments and rulings imposed through any public or private enforcement
proceedings, relating to the existence, use, discharge, release, containment,
transportation, generation, storage, management or disposal thereof, or
otherwise regulating or providing for the protection of the environment
applicable to the Property and relating to Hazardous Substances or the
existence, use, discharge, release or disposal thereof. Environmental Laws
presently include, but are not limited to, the following laws: Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. §9601 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. §5101 et seq.), the Public
Health Service Act (42 U.S.C. §201 et seq.) , the Pollution Prevention Act (42
U.S.C. §13101 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. §136 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), the Federal Clean Water Act (33 U.S.C. §1251 et seq.), the
Federal Clean Air Act (42 U.S.C. §7401 et seq.), and the applicable laws and
regulations of each State in which any Real Estate is located.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

8 

 

 

Equity Percentage. The aggregate ownership percentage of REIT Guarantor or its
respective Subsidiaries in each Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Borrower or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, the extent that, all or a portion of the guarantee of such Guarantor of, or
the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.4 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Event of Default. See §12.1.

9 

 

 

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.” Notwithstanding the foregoing, if the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed zero for the purposes of this
Agreement.

Fixed Charge Ratio. The ratio of (a) EBITDA, for the Test Period to (b) Fixed
Charges, for the Test Period.

Fixed Charges. For any applicable period, an amount equal to (i) Total Interest
Expense for such period plus (ii) the aggregate amount of scheduled principal
payments of Indebtedness (excluding balloon payments at maturity) required to be
made during such period by the REIT Guarantor and its Subsidiaries on a
consolidated basis plus (iii) the dividends and distributions, if any, paid or
required to be paid during such period on the Preferred Securities, if any, of
the REIT Guarantor and its Subsidiaries (other than dividends paid in the form
of capital stock) plus (iv) the pro rata share of all Fixed Charges from any
partially owned entity plus (v) the ground lease payments to the extent not
otherwise included. Fixed Charges shall exclude any portion of Total Interest
Expense that is both: (i) associated with the Mezzanine Loan Facility, as the
Mezzanine Loan Facility is effect as of October 17, 2016, without any amendments
or modifications; and (ii) an accrual of paid-in-kind interest or a voluntary
payment of interest that could have been accrued as paid-in-kind.

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

Funds Available for Distribution. (i) Excess cash flow from operations (EBITDA)
for the two (2) most recently ended quarters, minus (ii) Fixed Charges for the
two (2) most recently ended quarters (excluding dividends and distributions paid
on any Preferred Securities), minus (iii) any amounts by which the Required
Capital Items Amount exceeds the then available balance of reserve and escrow
accounts of the Borrower that may be utilized to pay for such Required Capital
Items.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

10 

 

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor(s). REIT Guarantor and each Subsidiary Guarantor.

Guaranty. The guaranty of the REIT Guarantor (or a Subsidiary Guarantor) in
favor of the Agent and the Lenders of certain of the Obligations of the Borrower
hereunder.

Hazardous Substances. All (i) asbestos, toxic mold, flammable materials,
explosives, radioactive or nuclear substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that could be a
detriment or pose a danger to the environment or to the health or safety of any
person; and (iii) any other hazardous or toxic materials, wastes and substances
which are defined, determined or identified as such in any past, present or
future federal, state or local laws, by-laws, rules, regulations, codes or
ordinances or any legally binding judicial or administrative interpretation
thereof in concentrations which violate Environmental Laws.

Hedge. Any interest rate swap, collar, cap or floor or a forward rate agreement
or other agreement regarding the hedging of interest rate risk exposure relating
to the Obligations, and any confirming letter executed pursuant to such hedging
agreement, and which shall include, without limitation, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, all as
amended, restated or otherwise modified.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to Hedge. Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.

Indebtedness. Without duplication, means, as of any date of determination,
indebtedness for the REIT Guarantor and its subsidiaries, all obligations,
contingent or otherwise, which should be classified on the obligor’s balance
sheet as liabilities, or to which reference should be made by footnotes thereto,
all in accordance with GAAP, including, in any event, the sum of (without
double-counting), (i) all accounts payable on such date, and (ii) all
Indebtedness outstanding on such date, in each case whether recourse,
Non-Recourse or contingent, provided, however, that undrawn availability under
this Agreement on such date shall not be included in calculating Indebtedness,
and provided, further, that (without double-counting), each of the following
shall be included in Total Indebtedness: (a) all amounts of guarantees,
indemnities for borrowed money, stop-loss agreements and the like provided by
the REIT Guarantor and its Subsidiaries, in each case in connection with and
guarantying repayment of amounts outstanding under any other Indebtedness; (b)
all amounts for which a letter of credit (including the Letters of Credit) has
been issued for the account of the Borrower, the Guarantors or any of their
respective Subsidiaries; (c) all amounts of bonds posted by the Borrower, the
Guarantors or any of their respective Subsidiaries guaranteeing performance or
payment obligations; (d) all lease obligations (including under Capital Leases,
but excluding obligations under ground leases), (e) all liabilities of the
Borrower, the Guarantors or any of their respective Subsidiaries as partners,
members or the like for liabilities (whether such liabilities are recourse,
non-recourse or contingent obligations of the applicable partnership or other
Person) of partnerships or other Persons in which any of them have an equity
interest, which liabilities are for borrowed money or any of the matters listed
in clauses (a), (b), (c) or (d) above, and (f) all obligations to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in

11 

 

 

such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, provided, however, that preferred Equity
Interests shall not be included as Indebtedness unless such Equity Interests are
required by the terms thereof to be redeemed in whole or in part, or for which
mandatory sinking fund payments are due, by a fixed date. Without limitation of
the foregoing (without double counting), with respect to any non-Wholly-Owned
Subsidiary, (x) to the extent that a Subsidiary or such non-Wholly-Owned
Subsidiary is providing a completion guaranty in connection with a construction
loan entered into by a non-Wholly-Owned Subsidiary, Total Indebtedness shall
such Subsidiary’s pro rata liability under the Indebtedness relating to such
completion guaranty (or, if greater, the Borrower’s, the Guarantors’ or such
Subsidiary’s potential liability under such completion guaranty) and (y) in
connection with the liabilities described in clauses (a) and (d) above (other
than completion guarantees, which are referred to in clause (x)), the Total
Indebtedness shall include the portion of the liabilities of such
non-Wholly-Owned Subsidiary which are attributable to the Borrower’s, the
Guarantors’ or such Subsidiary’s percentage equity interest in such
non-Wholly-Owned Subsidiary or such greater amount of such liabilities for which
the Borrower, the Guarantors or their respective Subsidiaries are, or have
agreed to be, liable by way of guaranty, indemnity for borrowed money, stop-loss
agreement or the like, it being agreed that, in any case, Indebtedness of a
non-Wholly-Owned Subsidiary shall not be excluded from Total Indebtedness by
virtue of the liability of such non-Wholly-Owned Subsidiary being non-recourse.
For purposes hereof, the amount of borrowed money shall equal the sum of (1) the
amount of borrowed money as determined in accordance with GAAP plus (2) the
amount of those contingent liabilities for borrowed money set forth in
subsections (a) through (e) above, but shall exclude any adjustment for so
called “straight line interest accounting.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Interest Payment Date. As to each Loan, the first day of each calendar month.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three, or six months thereafter and (b) thereafter, each period commencing on
the day following the last day of the next preceding Interest Period applicable
to such Loan and ending on the last day of one of the periods set forth above,
as selected by the Borrower in a Loan Request or Conversion/Continuation
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i)       if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London, England;

(ii)       if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for an interest period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

12 

 

 

(iii)       any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv)       no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR for the longest period for which the LIBOR
is available that is shorter than the Impacted Interest Period; and (b) the
LIBOR for the shortest period for which that LIBOR is available that exceeds the
Impacted Interest Period, in each case, at such time.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include (i)
equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital; (c)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

Joinder Agreement. The Joinder Agreement with respect to this Agreement,(or the
Guaranty) to be executed and delivered pursuant to §5.2 by any Additional
Subsidiary Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit B hereto.

KeyBank. As defined in the preamble hereto.

KeyBank Revolver. That certain Credit Agreement dated as of August 11, 2017, as
same has been or may be amended, modified, supplemented or restated from time to
time, entered into by an among KeyBank, as administrative agent and lender, the
Borrower, the REIT Guarantor and the subsidiaries of the Borrower party thereto
from time to time.

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

13 

 

 

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Lenders.

LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the LIBOR shall be the Interpolated Rate; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, and (ii) if no such rate administered by ICE Benchmark
Administration (or by such other Person that has taken over the administration
of such rate for U.S. Dollars) is available to the Agent, the applicable LIBOR
for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the relevant
LIBOR Rate Loan and having a maturity equal to such Interest Period. For any
period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.

Lien. See §8.2.

Liquidity Reserve. See §7.18.

Loan Documents. This Agreement, the Notes, the Security Documents and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of Borrower or Subsidiary Guarantor or Guarantor in connection with
the Loans and intended to constitute a Loan Document.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans to be made by the
Lenders hereunder. All Loans shall be made in Dollars.

14 

 

 

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), or results of operations
of REIT Guarantor and its Subsidiaries considered as a whole; (b) the ability of
Borrower or Guarantors to perform any of its material obligations under the Loan
Documents; (c) compliance of the Real Estate with any Requirements which causes
a material adverse effect on the business, properties, assets, condition
(financial or otherwise), or results of operations of REIT Guarantor and its
Subsidiaries considered as a whole; (d) the value or condition of the Real
Estate which causes a material adverse effect on the business, properties,
assets, condition (financial or otherwise), prospects or results of operations
of REIT Guarantor and its Subsidiaries considered as a whole; or (e) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of Agent or the Lenders thereunder.

Maturity Date. The earlier of (i) August 11, 2021, (ii) the date on which
KeyBank ceases to serve as administrative agent for the KeyBank Revolver, and
(iii)such earlier date on which the Loans shall become due and payable pursuant
to the terms hereof

Mezzanine Loan Facility. That certain Mezzanine Loan Agreement dated as of
October 17, 2016 between Plymouth Industrial 20 LLC, as Borrower and DOF IV REIT
Holdings, LLC, as Lender, as same has been or may be amended, modified,
supplemented or restated from time to time

Moody’s. Moody’s Investor Service, Inc.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate.

MWG Loan..  The loan, in the original principal amount of Seventy-Nine Million
Eight-Hundred Thousand Dollars And Zero Cents ($79,800,000.00), made pursuant to
the MWG Loan Agreement.

MWG Loan Agreement. That certain Loan Agreement dated as of November 30, 2017,
as amended, restated, modified or supplemented from time to time, among the
lenders from time to time party thereto, Special Situations Investing Group II,
LLC, as a lender and the administrative agent for the lenders, and the
Subsidiaries of Borrower from time to time party thereto as the “Borrowers”
thereunder.

Net Proceeds means in connection with any (a) sale or refinancing, the gross
proceeds thereof net of (i) repayment of any Indebtedness secured by the subject
asset required to be paid upon such sale or refinancing, and (ii) all
reasonable, usual and customary closing costs,, and adjustments, and other
customary fees and expenses actually incurred in connection therewith as
approved by the Agent in its reasonable discretion; and (b) in connection with
any issuance or sale of Equity Interests (other than the issuance of limited
partnership units by the Borrower in connection with the acquisition of Real
Estate), the cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith as approved by the Agent in its reasonable discretion.

15 

 

 

Net Operating Income. For any Real Estate as of any date of determination, an
amount equal to (A) the aggregate gross revenues from tenants with respect to
the operations of such Real Estate during such period, excluding (i) any accrued
revenues attributable to so called “straight-line rent accounting” and (ii) all
rents, common area reimbursements and other income for such Real Estate received
from tenants in default of monetary or other material obligations under their
Lease beyond sixty (60) days (excluding year-end reconciliations of CAM charges
or similar items and any failure to pay the first month such amount becomes due
and payable the incremental increase in annual base rent as the result of the
impact of an annual escalation of such rent) or with respect to Leases as to
which the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding; minus (B) the sum of all
expenses and other proper charges incurred in connection with the operation of
such Real Estate during such period (including real estate taxes, management
fees (equal to the greater of actual management fees or an amount equal to four
percent (4%) of gross revenues from such Real Estate), payments under ground
leases and bad debt expenses, but excluding any debt service charges, income
taxes, capital expenses, depreciation, amortization, and other non-cash
expenses).

Net Unrestricted Cash Amount. The sum of (a) Unrestricted Cash and Cash
Equivalents of the Borrower minus (b) any proforma principal payments that may
become due under the Indebtedness of the Borrower or its Subsidiaries for the
next six (6) months following the date of determination, whether as a result of
maturity, scheduled amortization, remargining to be in compliance with financial
covenants (including without limitation the covenants set forth in §9), or
otherwise (provided that with respect to any balloon payments due at maturity,
only the amount of any principal reduction which may be reasonably deemed by
Agent to be reasonably likely to be necessary to reduce the amount of the
maturing indebtedness to a principal amount that can be refinanced on or prior
to such maturity shall be included in this clause (b)).

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or physical waste at
the Real Estate securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments if sufficient cash flow from the Real Estate exists
(whether contained in a loan agreement, promissory note, indemnity agreement or
other document).

Non-Recourse Indebtedness. Indebtedness of REIT Guarantor, Borrower, their
respective Subsidiaries, or an Unconsolidated Affiliate of any such Person,
which is secured by one or more parcels of Real Estate or interests therein or
equipment and which is not a general obligation of Guarantor, Borrower or such
Subsidiary or Unconsolidated Affiliate, the holder of such Indebtedness having
recourse solely to the parcels of Real Estate, or interests therein, securing
such Indebtedness or the direct owner of such real estate, the leases thereon
and the rents, profits and equity thereof or equipment, as applicable (except
for recourse against the general credit of the Person obligated thereon for any
Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, the Borrower’s reasonable estimate of the
amount of any Non-Recourse Exclusions which are the subject of a claim and
action shall not be included in the Non-Recourse Indebtedness but shall
constitute Recourse Indebtedness. Non-Recourse Indebtedness shall also include
Indebtedness of a Subsidiary of Guarantor or Borrower that is not a Subsidiary
Guarantor or of an Unconsolidated Affiliate which is a special purpose entity
that is recourse solely to such Subsidiary or Unconsolidated Affiliate, which is
not cross-defaulted to other Indebtedness of the Borrower and which does not
constitute Indebtedness of any other Person (other than such Subsidiary or
Unconsolidated Affiliate which is the borrower thereunder).

16 

 

 

Notes. See §2.2.

Notice. See §19.

Obligations. The term “Obligations” shall mean and include:

A.       The payment of the principal sum, interest at variable rates, charges
and indebtedness evidenced by the Notes including any extensions, renewals,
replacements, increases, modifications and amendments thereof, given by Borrower
to the order of the respective Lenders;

B.       The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrower under and pursuant to this Credit
Agreement or the other Loan Documents;

C.       The payment of all costs, expenses, legal fees and liabilities incurred
by Agent and the Lenders in connection with the enforcement of any of Agent’s or
any Lender’s rights or remedies under this Credit Agreement or the other Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and

D.       The payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower to Agent or any Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of Borrower under any one or more of
the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Credit Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Credit Agreement or any
other Loan Document; provided however that notwithstanding anything to the
contrary set forth in the definition of Obligations, with respect to any
indemnification, contingent or other similar obligations, such matters shall be
considered “Obligations” only to the extent a reasonable good faith claim has
been made on such indemnification, contingent or similar obligation on or before
the date that all other Obligations are satisfied in full.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Other Charges. All ground rents, maintenance charges, impositions (other than
Taxes) and similar charges (including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Real
Estate), now or hereafter assessed or imposed against the Real Estate, or any
part thereof, together with any penalties thereon.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

17 

 

 

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.4).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Partnership Agreement. The Amended and Restated Agreement of Limited Partnership
of Borrower dated July 1, 2014, as amended.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Plymouth 20 Assets. The real estate set forth on Schedule 1.2 to this Agreement.

Plymouth Industrial 20 LLC Loan Facility. That certain Loan Agreement dated as
of October 17, 2016, as amended, restated, modified or supplemented, by and
among the parties set forth therein, collectively, as Borrower and American
General Life Insurance Company, American Home Assurance Company, National Union
Fire Insurance Company of Pittsburgh, PA., and The United States Life Insurance
Company in the City of New York, collectively, as Lender.

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by REIT Guarantor or any of its respective Subsidiaries, including,
without limitation, the Collateral Properties.

Recipient. The Agent and any Lender.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) of a Person other than Non-Recourse Indebtedness.

Register. See §18.2.

REIT Guarantor. Plymouth Industrial REIT, Inc., a Maryland corporation.

18 

 

 

Required Capital Items. For any given period, any (i) non-revenue generating,
maintenance and replacement capital expenditures, (ii) tenant improvements,
(iii) leasing commissions and (iv) any other expected recurring leasing and
capital costs.

Required Capital Items Amount. The greater of (i) management’s projection for
Required Capital Items and (ii) the sum of (a) a replacement expense equal to
$0.15 multiplied by the total square feet of the portfolio, (b) $2 per square
foot, or as reasonably adjusted by the Borrower and Administrative Agent, for
the total square feet of leases set to expire over the next 12 months, and (c)
$2 per square foot, or as reasonably adjusted by the Borrower and Administrative
Agent, for any square feet needed to achieve a 90% occupancy for the total
portfolio

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 2/3 percent
(66.67%) of the Total Commitment; provided that in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders and at all times when two or more Lenders are party to this Agreement,
provided that if there are three (3) or fewer Lenders, then Required Lenders
shall mean two (2) Lenders that are Non-Defaulting Lenders (or if there shall
not be two (2) Non-Defaulting Lenders, then such fewer number of Lenders as are
Non-Defaulting Lenders.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Sanctioned Person. Any Person that is (i) listed on OFAC’s List of Specially
Designated Nationals and Blocked Persons, (ii) otherwise the subject or target
of Sanctions, to the extent U.S. persons are prohibited from engaging in
transactions with such a Person, and (iii) 50 percent or greater owned or
controlled by a Person described in clause (i) or (ii) above.

Sanction(s). Any applicable sanctions, prohibitions or requirements imposed by
any applicable executive order or by any applicable sanctions program
administered by OFAC, the United States Department of State, the United States
Treasury, the United Nations Security Council, the European Union or Her
Majesty’s Treasury.

SEC. The federal Securities and Exchange Commission.

Security Documents. Collectively, the Pledge and Security Agreement, UCC-1
financing statements and any further collateral security agreements or
assignments to the Agent for the benefit of the Lenders.

S&P. Standard & Poor’s Ratings Group.

State. A state of the United States of America and the District of Columbia.

19 

 

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantor(s). Collectively, Plymouth Industrial 20 Financial LLC and
Plymouth Industrial 20 LLC, and each Additional Subsidiary Guarantor from time
to time that is the direct or indirect owner of any Collateral.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
(other than the Other Charges) imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

Test Period. The trailing four (4) accounting quarters ending on the applicable
test date as specified in this Agreement taken as one accounting period.

Titled Agents. The Arranger and any co-syndication agents or documentation
agent.

Total Asset Value. As of any date of determination, the total of i) the value of
Cash and Cash Equivalents on such date, as determined in accordance with GAAP
plus ii) the Value of the Borrower’s real estate. The Value of real estate held
within Joint Ventures will be valued using the same methodology with the
Borrower only receiving credit for their pro rata portion of the real estate.

Total Commitment. The Total Commitment is Thirty Five Million Seven Hundred
Thousand and No/100 Dollars ($35,700,000.00).

Total Interest Expense. For any applicable period, the aggregate amount of
interest required in accordance with GAAP to be paid, accrued, expensed or, to
the extent it could be a cash expense in the applicable period, capitalized,
without double-counting, by the REIT Guarantor and its respective Subsidiaries
during such period on: (i) all Indebtedness of the REIT Guarantor and its
respective Subsidiaries (including the Loans, obligations under Capital Leases
(to the extent EBITDA has not been reduced by such Capital Lease obligations in
the applicable period) and any subordinated Indebtedness and including original
issue discount and amortization of prepaid interest, if any, but excluding any
Distributions on Preferred Securities), (ii) all amounts available for
borrowing, or for drawing under letters of credit (including the Letters of
Credit), if any, issued for the account of the Borrower, the REIT Guarantor or
any of their respective Subsidiaries, but only if such interest was or is
required to be reflected as an item of expense, and (iii) all commitment fees,
agency fees, facility fees, balance deficiency fees and similar fees and
expenses in connection with the borrowing of money.

Total Leverage The total Indebtedness of the REIT Guarantor and its Subsidiaries
(without duplication) divided by the Total Asset Value of the REIT Guarantor.

Total Senior Leverage The total Indebtedness (excluding the Indebtedness under
this Agreement) of the REIT Guarantor and its Subsidiaries (without duplication)
divided by the Total Asset Value of the REIT Guarantor.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

20 

 

 

U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(III).

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, and (b) which is not a
Subsidiary of such first Person.

Unconsolidated Subsidiary. In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted Cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves or Liens or similar claims of any kind in favor of any Person
(other than any statutory right of set off).

Value. As of any date, the aggregate of (a) for each Collateral Property, the
value as determined under the KeyBank Revolver, and (b) for any non-Collateral
Property, (i) the trailing twelve months Adjusted Net Operating Income (with
Adjusted Net Operating Income for any Real Estate which has not been owned by
the REIT Guarantor and its Subsidiaries for a period of twelve months being
annualized for such period of ownership in a manner reasonably acceptable to the
Agent) divided by (ii) 7.25%.

Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

Withholding Agent. The Borrower and the Agent.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2 Rules of Interpretation.

(a)       A reference to any document or agreement shall include such document
or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)       The singular includes the plural and the plural includes the singular.

(c)       A reference to any law includes any amendment or modification of such
law.

(d)       A reference to any Person includes its permitted successors and
permitted assigns.

21 

 

 

(e)       Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of REIT Guarantor or any of its Subsidiaries at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof

(f)       The words “include”, “includes” and “including” are not limiting.

(g)       The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval.

(h)       All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i)       Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

(j)       The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k)       The words “the date hereof” or words of like import shall mean the
date that this Agreement is fully executed by all parties.

(l)       In the event of any change in generally accepted accounting principles
after the date hereof or any other change in accounting procedures pursuant to
§7.3 which would affect the computation of any financial covenant, ratio or
other requirement set forth in any Loan Document, then upon the request of
Borrower or Agent, the Borrower and the Agent shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower as in effect prior to such accounting change, as determined by the
Agent in its good faith judgment. Until such time as such amendment shall have
been executed and delivered by the Borrower and the Agent, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred.

§2. THE CREDIT FACILITY.

§2.1 Loans.

(a)       Subject to the terms and conditions set forth in this Agreement, each
of the Lenders severally agrees to lend to the Borrower on the Closing Date an
amount equal to such Lender’s Commitment.

22 

 

 

§2.2 Notes. The Loans shall, if requested by any Lender, be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit A
hereto (collectively, the “Notes”), dated of even date with this Agreement
(except as otherwise provided in §18.3) and completed with appropriate
insertions. One Note shall be payable to the order of each Lender which so
requests the issuance of a Note in the principal amount equal to such Lender’s
Commitment or, if less, the outstanding amount of all Loans made by such Lender,
plus interest accrued thereon, as set forth below.

§2.3 RESERVED.

§2.4 RESERVED.

§2.5 RESERVED.

§2.6 Interest on Loans.

(a)       Each Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans.

(b)       Each LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin for LIBOR Rate
Loans.

(c)       The Borrower promise to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(d)       Base Rate Loans and LIBOR Rate Loans may be continued or converted to
Loans of the other Type as provided in §4.1.

§2.7 .RESERVED

§2.8 Use of Proceeds. The proceeds of the Loans will be used solely to (a) pay
closing costs in connection with this Agreement; and (b) repay the Mezzanine
Loan Facility in full.

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promise to pay on the Maturity Date and there
shall become absolutely due and payable on the Maturity Date all of the Loans,
together with any and all accrued and unpaid interest thereon.

§3.2 Mandatory Prepayments.

(a)       The Borrower shall cause an amount equal to the Net Proceeds from the
sale or refinancing, as applicable, of any of the Plymouth 20 Assets to be paid
to the Agent for the benefit of the Lenders to reduce the principal balance of
the Loans, such payment to be made promptly upon receipt of such proceeds.

23 

 

 

(b)       During any period while any Event of Default shall be in existence,
without limiting any of the Agent’s rights and remedies as a result of such
Event of Default, the Borrower shall cause all excess cash flow (after payment
of all reasonable operating expenses of the Plymouth 20 Assets and debt service
on the Plymouth Industrial 20 LLC Loan Facility) from the Plymouth 20 Assets to
be paid to the Agent to reduce the principal balance of Loans, such payment to
be made simultaneously upon receipt of such excess cash flow.

(c)       Upon the earlier to occur of (i) the consummation of the refinancing
of the MWG Loan as provided in Section 7.18 below, (ii) December 31, 2018, or
(iii) the amount of the Liquidity Reserve being $20,000,000.00, the Borrower
shall repay the principal balance of Loans in an amount equal to 25% of the Net
Proceeds from: (i) additional equity raised of any kind (including but not
limited to common equity, preferred equity, or JV equity) by the Borrower or its
Subsidiaries, (ii) asset sales (other than of the Plymouth 20 Assets as outlined
in §3.2(b) above), or (iii) the refinancing of any assets of the REIT Guarantor
and its Subsidiaries (other than of the Plymouth 20 Assets as outlined in
§3.2(b) above), with any such payment to be made to the Agent, promptly upon
receipt of such Net Proceeds.

§3.3 Optional Prepayments.

(a)       Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of the amount, if any, due pursuant to §4.8.

(b)       The Borrower shall give the Agent, no later than 3:00 p.m. (Eastern
time) at least three (3) days prior written notice of any prepayment pursuant to
this §3.3, in each case specifying the proposed date of prepayment of the Loans
and the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent) and/or (ii)
any such notice or repayment may be conditioned upon the consummation of a
transaction. In the absence of an Event of Default, Borrower shall have the
right to specify the order and manner of how any optional prepayments of the
Loans are applied.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. In the absence
of an Event of Default, Borrower shall have the right to specify the order and
manner of how any optional prepayments of the Loans under §3.2 and §3.3 are
applied.

§3.5 Effect of Prepayments. Amounts of the Loans paid and prepaid under §3.2 and
§3.3 prior to the Maturity Date may not be reborrowed.

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

24 

 

 

(a)       The Borrower may elect from time to time to convert any of its
outstanding Loans to a Loan of another Type and such Loans shall thereafter bear
interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Agent at least one (1) Business Day’s prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan unless the
Borrower pay Breakage Costs as required under this Agreement; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower
shall give the Agent at least three (3) LIBOR Business Days’ prior written
notice of such election and the Interest Period requested for such Loan, the
principal amount of the Loan so converted shall be in a minimum aggregate amount
of $1,000,000 and minimum increments of $250,000 in excess thereof, after giving
effect to the making of such Loan, there shall be no more than six (6) LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of the outstanding Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in a principal amount of less than $100,000 or a LIBOR Rate
Loan in a principal amount of less than $1,000,000. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be. Each Conversion/Continuation
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrower.

(b)       Any LIBOR Rate Loan may be continued as such Type upon the expiration
of an Interest Period with respect thereto by compliance by the Borrower with
the terms of §4.1; provided that no LIBOR Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, but shall
be automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c)       In the event that the Borrower does not notify the Agent of their
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the Maturity Date, in which case such
Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period.

§4.2 Fees. In addition to all fees specified herein, the Borrower agrees to pay
to KeyBank and the Arranger for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
a fee letter dated on or about the Closing Date between the Borrower, KeyBank
and the Arranger (the “Agreement Regarding Fees”).

§4.3 [Intentionally Omitted.]

§4.4 Funds for Payments.

25 

 

 

(a)       All payments of principal, interest, facility fees, closing fees and
any other amounts due hereunder or under any of the other Loan Documents shall
be made to the Agent, for the respective accounts of the Lenders and the Agent,
as the case may be, at the Agent’s Head Office, not later than 2:00 p.m.
(Cleveland time) on the day when due, in each case in lawful money of the United
States in immediately available funds. The Agent is hereby authorized to charge
the accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Lenders under the Loan Documents. Subject to the foregoing, all
payments made to the Agent on behalf of the Lenders, and actually received by
the Agent, shall be deemed received by the Lenders on the date actually received
by the Agent.

(b)       All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)       The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(d)       The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e)       Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

26 

 

 

(f)       As soon as practicable after any payment of Taxes by the Borrower or
any Guarantor to a Governmental Authority pursuant to this §4.4, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)       (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II)       an electronic copy (or an original if requested by the Borrower or
the Agent) of an executed IRS Form W-8ECI;

27 

 

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

(IV)       to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W 9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

28 

 

 

(h)       If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this §4.4 (including by the payment of additional
amounts pursuant to this §4.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this §4.4 with respect to the Taxes giving rise to such refund), net of all
reasonable third party out-of-pocket expenses (including Taxes) of such
indemnified party actually incurred and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(i)       Each party’s obligations under this §4.4 shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

29 

 

 

§4.7 Illegality. Notwithstanding any other provisions herein, if any Change in
Law shall make it unlawful, or any central bank or other governmental authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to the Agent and the Borrower
thereupon (a) the commitment of the Lenders to make LIBOR Rate Loans shall
forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law. Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understand, agree and acknowledge the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan; (ii)
LIBOR is used merely as a reference in determining such rate; and (iii) Borrower
have accepted LIBOR as a reasonable and fair basis for calculating such rate and
any Breakage Costs. Borrower further agree to pay the Breakage Costs, if any,
whether or not a Lender elects to purchase, sell and/or match funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any Change in Law, shall:

(a)       subject any Lender or the Agent to any Taxes with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (other than for Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes), or

(b)       [Reserved], or

(c)       impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

(d)       impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment or any class of loans or commitments of which any of the
Loans or such Lender’s Commitment forms a part; and the result of any of the
foregoing is:

(i)       to increase the cost to any Lender of making, continuing, converting
to, funding, issuing, renewing, extending or maintaining any of the Loans or
such Lender’s Commitment, or

(ii)       to reduce the amount of principal, interest or other amount payable
to any Lender or the Agent hereunder on account of such Lender’s Commitment or
any of the Loans, or

30 

 

 

(iii)       require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder, then, and in each such case, the Borrower will, within fifteen (15)
days of demand made by such Lender or (as the case may be) the Agent at any time
and from time to time and as often as the occasion therefor may arise, pay to
such Lender or the Agent such additional amounts as such Lender or the Agent
shall determine in good faith to be sufficient to compensate such Lender or the
Agent for such additional cost, reduction, payment or foregone interest or other
sum. Each Lender and the Agent in determining such amounts may use any
reasonable averaging and attribution methods generally applied by such Lender or
the Agent, in such case (a) through (d), so long as such amounts have accrued on
or before the day that is two hundred and seventy (270) days prior to the date
on which such Agent first made demand therefor (except that, if the event giving
rise to such increased costs or reductions is retroactive, then the two hundred
seventy (270) day period referred to above shall be extended to include the
period of retroactive effect thereof).

§4.10 Capital Adequacy. If after the date hereof any Lender determines that (a)
as a result of a Change in Law, or (b) compliance by such Lender or its parent
bank holding company with any directive of any such entity regarding liquidity
or capital adequacy, has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s commitment to
make Loans hereunder to a level below that which such Lender or holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

§4.11 Breakage Costs. Borrower shall pay all Breakage Costs required to be paid
by them pursuant to this Agreement and incurred from time to time by any Lender
within fifteen (15) days from receipt of written notice from Agent, or such
earlier date as may be required by this Agreement.

§4.12 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to four percent (4.0%)
above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment) until such amount shall be paid in full (after as well as
before judgment), or if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law. In addition, the
Borrower shall pay a late charge equal to two percent (2.0%) of any amount of
interest and/or principal payable on the Loans (other than amounts due on the
Maturity Date or as a result of acceleration), which is not paid by the Borrower
within ten (10) days of the date when due.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be prima facie evidence of the amount due. A Lender shall be entitled to
reimbursement under §4.9, or §4.10 from and after notice to Borrower that such
amounts are due given in accordance with §4.9 or §4.10 and for a period of one
hundred eighty (180) days prior to receipt of such notice if such Change in Law
was effective during such one hundred eighty (90) day period.

31 

 

 

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent, with
respect to the subject matter of this paragraph.

§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders. If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender requests compensation for any losses or reasonable and documented
costs to be reimbursed pursuant to any one or more of the provisions of §4.4(b)
(as a result of the imposition of U.S. withholding taxes on amounts paid to such
Lender under this Agreement), §4.9 or §4.10, then, upon the request of the
Borrower, such Lender, as applicable, shall use reasonable efforts in a manner
consistent with such institution’s practice in connection with loans like the
Loan of such Lender to eliminate, mitigate or reduce amounts that would
otherwise be payable by Borrower under the foregoing provisions, provided that
such action would not be otherwise prejudicial to such Lender, including,
without limitation, by designating another of such Lender’s offices, branches or
affiliates; the Borrower agreeing to pay all reasonable and necessary costs and
expenses incurred by such Lender in connection with any such action.
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender (a)
has given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 and following the request of Borrower has been unable
to take the steps described above to mitigate such amounts (each, an “Affected
Lender”) or (b) has failed to make available to Agent its pro rata share of any
Loan or its participation in any Letter of Credit Liability, and such failure
has not been cured (a “Non-Funding Lender”), then, within ninety (90) days after
such notice or request for payment or compensation or failure to fund, as
applicable, Borrower shall have the right as to such Affected Lender or
Non-Funding Lender, as applicable, to be exercised by delivery of written notice
delivered to the Agent and the Affected Lender or Non-Funding Lender, within
ninety (90) days of receipt of such notice or failure to fund, as applicable, to
elect to cause the Affected Lender or Non-Funding Lender, as applicable, to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender or Non-Funding Lender, as
applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest. The purchase price for the Affected
Lender’s or Non-Funding Lender’s Commitment shall equal any and all amounts
outstanding and owed by Borrower to the Affected Lender or Non-Funding Lender,
as applicable, including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.

32 

 

 

§5. COLLATERAL SECURITY.

§5.1 Collateral. The Obligations and the Hedge Obligations shall be secured by a
perfected first priority lien and security interest to be held by the Agent for
the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents..

§5.2 Additional Collateral. Upon the request of the Agent, the Borrower shall
use commercially reasonable efforts and undertake such reasonable action and
execute such documents as may be reasonably necessary to permit the Agent, for
the benefit of the lenders, to obtain a pledge of the Equity Interests in the
Subsidiaries of the Borrower that own the Plymouth 20 Assets to secure the
Obligations, with the execution and delivery of any such pledge being subject to
the requirement that the Agent shall enter into an acceptable intercreditor
agreement with the lender(s) under the Plymouth Industrial 20 LLC Loan Facility
(or any replacements(s) thereof). To the extent necessary in order to grant such
additional collateral, Borrower shall cause each applicable Subsidiary that owns
an Equity Interest in the Subsidiaries of the Borrower that own the Plymouth 20
Assets to execute and deliver to Agent a Joinder Agreement wherein, as approved
by the Agent and such Subsidiary shall become a Subsidiary Guarantor hereunder.
Each such Subsidiary shall be authorized, in accordance with its respective
organizational documents, to be a Subsidiary Guarantor hereunder and to execute
such Security Documents as Agent may reasonably require. Borrower shall further
cause all representations, covenants and agreements in the Loan Documents with
respect to the Subsidiary Guarantors to be true and correct with respect to each
such Subsidiary from and after the date such Subsidiary executes and delivers a
Joinder Agreement. In connection with the delivery of such Joinder Agreement,
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require

§6. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to the
Agent and the Lenders as follows, each as of the Closing Date hereof:

§6.1 Corporate Authority, Etc.

(a)       Incorporation; Good Standing. Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware. Borrower (i) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

(b)       Other Credit Parties. Each of the other Credit Parties (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where a Real Estate, owned or
leased by it is located to the extent required to do so under applicable law and
in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

(c)       Other Subsidiaries. Except where a failure to satisfy such
representation would not have a Material Adverse Effect, each of the
Subsidiaries of the Borrower (other than the Subsidiary Guarantors) (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where Real Estate owned or leased
by it is located.

33 

 

 

(d)       Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower is a party
and the transactions contemplated hereby and thereby (i) are within the
authority of the Credit Parties, (ii) have been duly authorized by all necessary
actions on the part of the Credit Parties, (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which any Credit Party is subject or any judgment, order,
writ, injunction, license or permit applicable to any Credit Party, except as
would not reasonably be expected to result in a Material Adverse Effect, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any Credit Party or or any of
its properties where, in the case of any agreement or other instrument binding
upon any Credit Party or any of its properties, any conflict or default would
not reasonably be expected to have a Material Adverse Effect, (v) do not and
will not result in or require the imposition of any lien or other encumbrance on
any of the properties, assets or rights of any Credit Party other than the liens
and encumbrances in favor of Agent contemplated by this Agreement and the other
Loan Documents (or any other lien or encumbrance permitted by this Agreement
and/or the Loan Documents), and (vi) do not require the approval or consent of
any Person other than those already obtained and delivered to Agent or except as
would not reasonably be expected to result in a Material Adverse Effect.

(e)       Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which any of the Credit Parties is a party are valid and
legally binding obligations of the Credit Parties enforceable in accordance with
the respective terms and provisions hereof and thereof, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any Credit Party is a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained or waived in writing and the filing of the Security Documents
in the appropriate records office with respect thereto, in each case, except as
would not reasonably be expected to result in a Material Adverse Effect.

§6.3 Title to Collateral/Properties. Except as indicated on Schedule 6.3 hereto
the Borrower and its Subsidiaries own or lease all of the assets reflected in
the consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of in the ordinary course since that date),

§6.4 Financial Statements. REIT Guarantor has furnished to Agent: (a) the
consolidated balance sheet of Guarantor and its Subsidiaries as of the Balance
Sheet Date and the related consolidated statement of income and cash flow for
the most recent period then ended (and available) certified by an Authorized
Officer or the chief financial or accounting officer of Guarantor, and (b)
certain other financial information relating to the Borrower and the Real
Estate. Such balance sheet and statements have been prepared in accordance with
generally accepted accounting principles and fairly present in all material
respects the consolidated financial condition of the Guarantor and its
Subsidiaries as of such dates and the consolidated results of the operations of
the Guarantor and its Subsidiaries for such periods. Notwithstanding the
foregoing of this §6.4, projections represent Borrower’s best estimate of
Borrower’s future financial performance and such assumptions are believed by
Borrower to be fair and reasonably in light of current business conditions, and
Borrower can give no assurances that such projections will be attained.

34 

 

 

§6.5 No Material Changes. Since the later of Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4, as applicable,
except as otherwise disclosed to Agent, there has occurred no materially adverse
change in the financial condition, or business of the REIT Guarantor and its
Subsidiaries taken as a whole as shown on or reflected in the consolidated
balance sheet of the Guarantor as of the Balance Sheet Date, or its consolidated
statement of income or cash flows for the calendar year then ended, other than
changes that have not and could not reasonably be expected to have a Material
Adverse Effect. As of the date hereof, except as set forth on Schedule 6.5
hereto, there has occurred no materially adverse change in the financial
condition, operations or business activities of any of the Real Estate from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had a
Material Adverse Effect.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower and the Subsidiary
Guarantors possess all franchises, patents, copyrights, trademarks, trade names,
service marks, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of their business substantially as now conducted
without known conflict with any rights of others. None of the Real Estate is
owned or operated under or by reference to any registered or protected
trademark, trade name, service mark or logo.

§6.7 Litigation. As of the date hereof, except as stated on Schedule 6.7, there
are no actions, suits, proceedings or investigations of any kind pending or to
the knowledge of the Borrower threatened against Borrower before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto.
As of the date hereof, except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting Borrower, the
Subsidiary Guarantors or any Real Estate.

§6.8 No Material Adverse Contracts, Etc. The Borrower is not subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation that has or is expected in the future to have a Material
Adverse Effect. The Borrower is not a party to any contract or agreement that
has or could reasonably be expected to have a Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc.is the Borrower is not in
violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, Borrower (a) has made or filed all federal and state
income and all other Tax returns, reports and declarations required by any
jurisdiction to which it is subject or has obtained an extension for filing, (b)
has paid prior to delinquency all Taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings or for
which any of the Borrower or their respective Subsidiaries, as applicable has
set aside on its books provisions reasonably adequate for the payment of such
Taxes, and (c) has made provisions reasonably adequate for the payment of all
accrued Taxes not yet due and payable. Except as would not reasonably be
expected to result in a Material Adverse Effect, there are no unpaid Taxes
claimed by the taxing authority of any jurisdiction to be due by the Borrower or
their respective Subsidiaries, the officers or partners of such Person know of
no basis for any such claim, and as of the Closing Date, there are no audits
pending or to the knowledge of Borrower threatened with respect to any Tax
returns filed by Borrower or their respective Subsidiaries. The taxpayer
identification number for Borrower is 45-2643280.

35 

 

 

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower or any of their respective
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens or as disclosed on the lien search reports delivered to and approved by
the Agent, there is no financing statement (but excluding any financing
statements that may be filed against Borrower or Subsidiary Guarantor without
the consent or agreement of such Persons), security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any applicable
filing records, registry, or other public office, that purports to cover, affect
or give notice of any present or possible future lien on, or security interest
or security title in, any Collateral.

§6.14 Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to the best knowledge of Borrower, any other Person other than
Permitted Liens described in §8.2(i), (vi), (vii) and (viii).

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto REIT
Guarantor, none of the partners, officers, trustees, managers, members,
directors, or employees of Borrower or Subsidiary Guarantor is, nor shall any
such Person become, a party to any transaction with Borrower (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower or the Subsidiary
Guarantors, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower or the Subsidiary Guarantors than those that would be
obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. Except as would not reasonably be expected to have
a Material Adverse Effect, Borrower and each ERISA Affiliate that is subject to
ERISA has fulfilled its obligation, if any, under the minimum funding standards
of ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.
Except as would not reasonably be expected to result in a Material Adverse
Effect, neither REIT Guarantor, Borrower nor any ERISA Affiliate has (a) sought
a waiver of the minimum funding standard under §412 of the Code in respect of
any Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. Neither Borrower nor any ERISA Affiliate has failed to make any
contribution or payment to any Multiemployer Plan or Guaranteed Pension Plan, or
made any amendment to any Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or would reasonably be expected to result in the imposition of a
Lien. None of the Real Estate constitutes a “plan asset” of any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan in each case, that is
subject to ERISA.

36 

 

 

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower and the Guarantors in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects, and neither Borrower nor any Guarantor has
failed to disclose such information as is necessary to make such representations
and warranties not misleading. To the best of Borrower’s knowledge, all
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
Borrower or any Guarantor is and will be true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading. To the best of Borrower’s knowledge, the written information,
reports and other papers and data with respect to the Borrower, the Guarantors,
their Subsidiaries or the Real Estate (other than projections and estimates)
furnished to the Agent or the Lenders in connection with this Agreement or the
obtaining of the Commitments of the Lenders hereunder was, at the time so
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal,
property condition assessment, zoning or code compliance report, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s and
Guarantors’ counsel (although the Borrower and Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower and the Guarantors (except to the extent
the related assumptions were when made manifestly unreasonable).

§6.18 Trade Name; Place of Business. No Borrower or the Subsidiary Guarantor
uses any trade name and conducts business under any name other than its actual
name set forth in the Loan Documents. The principal place of business of the
Borrower and the other Credit Parties is c/o Plymouth Industrial REIT, Inc., 260
Franklin Street, 7th Floor, Boston, Massachusetts 02110.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any other Credit Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the Agent on or before the date hereof,
or in the case of Real Estate acquired after the date hereof, the environmental
site assessment reports with respect thereto provided to the Agent:

(a)       None of the Real Estate, nor to Borrower’s knowledge, any tenant or
operations thereon, is in violation, or alleged violation, of any Environmental
Law, which violation would reasonably be expected to have a Material Adverse
Effect.

37 

 

 

(b)       Except for such matters that shall be complied with as of the Closing
Date, by virtue of the transactions set forth herein and contemplated hereby, or
as a condition to the recording of the Mortgages or to the effectiveness of any
other transactions contemplated hereby, none of the Borrower, the Subsidiary
Guarantors or the Real Estate will become subject to any applicable
Environmental Law requiring the performance of environmental site assessments,
or the removal or remediation of Hazardous Substances, or the giving of notice
to any governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement pursuant to applicable
Environmental Laws, which would reasonably be expected to have a Material
Adverse Effect.

(c)       There are no existing or closed sanitary waste landfills, or hazardous
waste treatment, storage or disposal facilities on the Real Estate except where
such existence would not reasonably be expected to have a Material Adverse
Effect.

(d)       Neither the Borrower nor Subsidiary Guarantors have received any
written notice from any party that any use, operation, or condition of any Real
Estate has caused any adverse condition on any other property that would
reasonably be expected to result in a claim under applicable Environmental Law
that would have a Material Adverse Effect, nor does Borrower or Subsidiary
Guarantor have actual knowledge of any existing facts or circumstances that
could reasonably be expected to form the basis for such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21 sets forth, as of
the Closing Date, all of the Subsidiaries and Unconsolidated Subsidiaries of
Borrower, the form and jurisdiction of organization of each of the Subsidiaries
and Unconsolidated Subsidiaries, and the owners of the direct and indirect
ownership interests therein. No Person owns any legal, equitable or beneficial
interest in any of the Persons set forth on Schedule 6.21 except as set forth on
such Schedule.

§6.22 Property Brokers. None of the Credit Parties has engaged or otherwise
dealt with any broker, finder or similar entity in connection with this
Agreement or the Loans contemplated hereunder.

§6.23 Other Debt. As of the date of this Agreement (a) none of the Credit
Parties nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness that individually or in the aggregate has an
outstanding principal balance in excess of $500,000.00 (“Material Debt”), or
(ii) the performance of any material obligation under any agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party that is related to a Material Debt, and (b) as of the Closing
Date all Indebtedness of Borrower, each Guarantor and their respective
Subsidiaries is current and not subject to acceleration. No Credit Party is a
party to or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of any Credit Party. Schedule 6.25 attached hereto
sets forth all agreements, mortgages, deeds of trust, financing agreements or
other material agreements binding upon each Credit Party or their respective
properties and entered into by a Credit Party as of the date of this Agreement
with respect to any Indebtedness of any Credit Party in an amount greater than
$500,000.00, and the Borrower has provided the Agent with such true, correct and
complete copies thereof as Agent has requested.

§6.24 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37, hereof, no Credit Party is insolvent on a
balance sheet basis such that the sum of such Person’s assets exceeds the sum of
such Person’s liabilities, each Credit Party is able to pay its debts as they
become due, and each Credit Party has sufficient capital to carry on its
business.

38 

 

 

§6.25 No Bankruptcy Filing. As of the Closing Date, none of the Credit Parties
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Credit Parties have no knowledge of any Person contemplating
the filing of any such petition against it.

§6.26 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Credit Parties with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

§6.27 Transaction in Best Interests of Credit Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Credit Party. The direct and indirect benefits to inure
to the Borrower and the Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower and the Guarantors pursuant to this Agreement and the
other Loan Documents, and but for the willingness of each Guarantor to be a
guarantor of the Loan, the Borrower and the Guarantors would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrower
and the Subsidiary Guarantors to have available financing to conduct and expand
their business.

§6.28 OFAC. Borrower nor the Guarantors are (or will be) (i) a Sanctioned
Person, (ii) located, organized or resident in a Designated Jurisdiction or
(iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Sanctioned Person or any Person who is located, organized
or resident in any Designated Jurisdiction to the extent that such transactions
would violate Sanctions. No Loan or Letter of Credit, nor the proceeds from any
Loan or Letter of Credit, has been used, directly or indirectly, or has
otherwise been made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business with any Sanctioned Person, or
in any other manner that will result in a violation by any Credit Party or
Subsidiary thereof, or any Lender or the Agent, of Sanctions. Neither the making
of the Loans nor the issuance of Letters of Credit hereunder nor the use of
proceeds thereof will violate the Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The REIT Guarantor and its Subsidiaries are in compliance in all
material respects with the Patriot Act.

§7. AFFIRMATIVE COVENANTS. The Borrower covenants and agrees that, so long as
any Loan or Note is outstanding or any Lender has any obligation to make any
Loans:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents in
accordance with the terms hereof.

§7.2 Maintenance of Office. The Borrower will maintain their respective chief
executive office at c/o Plymouth Industrial REIT, Inc., 260 Franklin Street, 7th
Floor, Boston, Massachusetts 02110, or at such other as the Borrower shall
designate upon prompt written notice to the Agent and the Lenders, where
notices, presentations and demands to or upon the Borrower in respect of the
Loan Documents may be given or made.

39 

 

 

§7.3 Records and Accounts. The REIT Guarantor, the Borrower and the Subsidiary
Guarantors will (a) keep, and cause each of their respective Subsidiaries to
keep true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP (in each case, in all
material respects) and (b) make adequate provision for the payment of all Taxes
(including income taxes). Neither REIT Guarantor, Borrower nor any of their
respective Subsidiaries shall, without the prior written consent of the Agent
(x) make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4 (unless required by GAAP or other applicable accounting standards),
or (y) change its fiscal year.

§7.4 Financial Statements, Certificates and Information. Borrower will deliver
or cause to be delivered to the Agent:

(a)       not later than ninety (90) days after the end of each calendar year,
the audited Consolidated balance sheet of the REIT Guarantor and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by an Authorized Officer or the chief financial
officer or accounting officer of the REIT Guarantor that the information
contained in such financial statements fairly presents in all material respects
the financial position of the REIT Guarantor and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a member firm of Marcum, LLP or another nationally
recognized accounting firm reasonably acceptable to the Agent in its reasonable
discretion, and any other information the Agent may reasonably request to
complete a financial analysis of REIT and its Subsidiaries;

(b)       not later than sixty (60) days after the end of each calendar quarter
of each year, copies of the unaudited consolidated balance sheet of the REIT
Guarantor and its Subsidiaries as at the end of such quarter, and the related
unaudited consolidated statements of income and cash flows for the portion of
the REIT Guarantor’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by an Authorized
Officer or the chief financial officer or accounting officer of REIT Guarantor
that the information contained in such financial statements fairly presents in
all material respects the financial position of the REIT Guarantor and its
Subsidiaries on the date thereof (subject to year-end adjustments);

(c)       simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above a statement (a “Compliance Certificate”)
certified by an Authorized Officer or the chief financial officer or chief
accounting officer of Guarantor in the form of Exhibit D hereto (or in such
other form as the Agent may reasonably approve from time to time) setting forth
in reasonable detail computations evidencing compliance or non-compliance (as
the case may be) with the covenants contained in §9. All income, expense, debt
and value associated with Real Estate or other Investments disposed of during
any quarter will be eliminated from calculations, where applicable. The
Compliance Certificate shall be accompanied by copies of the statements of Net
Operating Income for such calendar quarter for each Real Estate, prepared on a
basis consistent with the statements furnished to the Agent prior to the date
hereof and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by an Authorized Officer or the chief financial
officer or chief accounting officer of REIT Guarantor that the information
contained in such statement fairly presents in all material respects Net
Operating Income of the Real Estate;

40 

 

 

(d)       simultaneously with the delivery of the financial statements referred
to in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000 or more of the Credit Parties which are not reflected in
such financial statements or referred to in the notes thereto (including,
without limitation, all guaranties, endorsements and other contingent
obligations in respect of the indebtedness of others, and obligations to
reimburse the issuer in respect of any letters of credit);

(e)       intentionally omitted;

(f)       if reasonably requested by Agent, promptly after they are filed with
the Internal Revenue Service, copies of all annual federal income tax returns
and amendments thereto of the Borrower;

(g)       copies of all reports and notices reported to shareholders of the REIT
Guarantor must be provided to the Agent within 15 days from the date
shareholders are presented materials, provided that any item that is filed via
Form 8K or otherwise publicly available through the SEC shall be treated as
being delivered to the Agent;

(h)       promptly upon the filing hereof, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which Borrower or any Guarantor shall file with the SEC;

(i)       copies of all financial and covenant reporting for the Plymouth 20,
LLC senior loans simultaneously with providing to respective lenders;

(j)       not later than December 15 of each year, a budget and business plan
for the REIT Guarantor for the next calendar year;

(k)       to the extent requested by Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Real Estate;

(l)       from time to time such other financial data and information in the
possession of the REIT Guarantor or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against the Credit Parties and any settlement discussions
relating thereto (unless the Borrower in good faith believe that such disclosure
could result in a waiver or loss of attorney work product, attorney-client or
any other applicable privilege), property inspection and environmental reports
and information as to zoning and other legal and regulatory changes affecting
the Credit Parties) as the Agent may reasonably request.

The Borrower shall reasonably cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent (collectively,
“Information Materials”) pursuant to this Section and the Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information.” Unless and until Agent or the Lenders receive written
notification to the contrary, Borrower hereby designates all Information
Materials as “Private Information” for purposes of this Section and this
Agreement. Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt

41 

 

 

thereof. Upon the request of Agent, the Borrower shall deliver paper copies
thereof to Agent. The Borrower and the Guarantors authorize Agent and Arranger
to disseminate any such materials, including without limitation the Information
Materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system (an “Electronic System”). Any such Electronic
System is provided “as is” and “as available.” The Agent and the Arranger do not
warrant the adequacy of any Electronic System and expressly disclaim liability
for errors or omissions in any notice, demand, communication, information or
other material provided by or on behalf of Borrower that is distributed over or
by any such Electronic System (“Communications”). No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Agent or the Arranger in connection with the Communications or the Electronic
System. In no event shall the Agent, the Arranger or any of their directors,
officers, employees, agents or attorneys have any liability to the Borrower or
the Guarantors, any Lender or any other Person for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Guarantors’, the Agent’s or any
Arranger’s transmission of Communications through the Electronic System, and the
Borrower and the Guarantors release Agent, the Arranger and the Lenders from any
liability in connection therewith. Certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities.

The Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arranger to
treat such Information Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries, its Affiliates or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be
made available through a portion of any electronic dissemination system
designated “Public Investor” or a similar designation; and (iv) the Agent and
the Arranger shall be entitled to treat any Information Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of any
electronic dissemination system not designated “Public Investor” or a similar
designation.

§7.5 Notices.

(a)       Defaults. The Credit Parties will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any written notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which Borrower is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Credit Parties shall forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

42 

 

 

(b)       Environmental Events. The Credit Parties will give notice to the Agent
within five (5) Business Days of becoming aware of (i) any known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that a Credit
Party reports in writing or is reportable by such Person in writing (or for
which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any written inquiry,
proceeding, or investigation, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above involves
any Real Estate and would reasonably be expected to have a Material Adverse
Effect, or materially adversely affect the Agent’s liens or security title on
the Collateral pursuant to the Security Documents.

(c)       Notification of Claims Against Collateral. The Credit Parties will
give notice to the Agent in writing within five (5) Business Days of becoming
aware of any material setoff, claims, withholdings or other defenses to which
any of the Collateral, or the rights of the Agent or the Lenders with respect to
the Collateral, are subject, which could have a Material Adverse Effect.

(d)       Notice of Litigation and Judgments. The Credit Parties will give
notice to the Agent in writing within five (5) Business Days of becoming aware
of any pending litigation and proceedings affecting any Credit Party is a party
involving an uninsured claim against a Credit Party that could either cause a
Default or could reasonably be expected to have a Material Adverse Effect and
stating the nature and status of such litigation or proceedings. The Borrower
will give notice to the Agent, in writing, within ten (10) days of any judgment
not covered by insurance, whether final or otherwise, against a Credit Party in
an amount in excess of $5,000,000.

(e)       ERISA. The Credit Parties will give notice to the Agent within ten
(10) Business Days after the REIT Guarantor or any ERISA Affiliate (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice (including any received from the trustee of a Multiemployer
Plan) of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan, in each case if such
event or occurrence would reasonably be expected to have a Material Adverse
Effect.

(f)       Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a)       Each Credit Party will preserve and keep in full force and effect
their legal existence in the jurisdiction of its incorporation or formation.
Each Credit Party will preserve and keep in full force all of their rights and
franchises, the preservation of which is necessary to the conduct of their
business, to the extent that the failure to do so could reasonably be expected
to result in a Material Adverse Effect.

43 

 

 

(b)       Each Credit Party (i) will cause all of the Real Estate to be
maintained and kept in good condition, repair and working order (ordinary wear
and tear excepted) and supplied with all necessary equipment, and (ii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof in each case under (i) or (ii) above in which the failure
to do so would cause a Material Adverse Effect. Without limitation of the
obligations of the Borrower and the Subsidiary Guarantors under this Agreement
with respect to the maintenance of the Real Estate, the Borrower and the
Subsidiary Guarantors shall promptly and diligently comply with the reasonably
and necessary recommendations of the Environmental Engineer concerning the
maintenance, operation or upkeep of the Real Estate contained in the building
inspection and environmental reports delivered to the Agent or otherwise
obtained by Borrower or the Subsidiary Guarantors with respect to the Real
Estate, that are required by Environmental Laws.

§7.7 Insurance; Condemnation.

The Borrower or the Subsidiary Guarantors will, at their expense, procure and
maintain for the benefit of the Borrower, the Subsidiary Guarantors and the
Agent, insurance policies issued by such insurance companies, in such amounts,
in such form and substance, and with such coverages, endorsements, deductibles
and expiration dates as are reasonably acceptable to the Agent, taking into
consideration the property size, use, and location that a commercially prudent
lender would require, providing the following types of insurance covering each
parcel of Real Estate:

§7.8 Taxes; Liens. The Borrower or the Subsidiary Guarantors will, and will
cause their respective Subsidiaries to, duly pay and discharge, or cause to be
paid and discharged, before the same shall become delinquent, all taxes,
assessments and other governmental charges imposed upon them or upon the Real
Estate, sales and activities, or any part thereof, or upon the income or profits
therefrom, as well as all claims for labor, materials or supplies, that if
unpaid might by law become a lien (other than a Permitted Lien) or charge upon
any of its property or other Liens affecting any of the Collateral or other
property of Borrower or the Subsidiary Guarantors, or, with respect to their
respective Subsidiaries that in case of any of the foregoing could reasonably be
expected to have a Material Adverse Effect, provided that any such tax,
assessment, charge or levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
which shall suspend the collection thereof with respect to such property,
neither such property nor any portion thereof or interest therein would be in
any danger of sale, forfeiture or loss by reason of such proceeding and Borrower
or any such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, Borrower or any such Subsidiary either (i) will provide a
bond issued by a surety reasonably acceptable to the Agent and sufficient to
stay all such proceedings or (ii) if no such bond is provided, will pay each
such tax, assessment, charge or levy.

§7.9 Inspection of Real Estate and Books. The Borrower and the Subsidiary
Guarantors will, and will cause their respective Subsidiaries to, permit the
Agent and the Lenders, at the Borrower’ expense (subject to the limitation set
forth below) and upon reasonable prior notice, to visit and inspect any of the
Real Estate during normal business hours, to examine the books of account of the
Borrower and the Subsidiary Guarantors (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower and
the Subsidiary Guarantors with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower and the Subsidiary Guarantors shall not be required to pay for such
visits and inspections more than once in any twelve (12) month period. The Agent
and the Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of the REIT Guarantor and its Subsidiaries.

44 

 

 

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Subsidiary Guarantors will comply in all respects with (i) all applicable
laws and regulations now or hereafter in effect wherever its business is
conducted, (ii) the provisions of its corporate charter, partnership agreement,
limited liability company agreement or declaration of trust, as the case may be,
and other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound, (iv)
all applicable decrees, orders, and judgments, and (v) all licenses and permits
required by applicable laws and regulations for the conduct of its business or
the ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) could not reasonably be expected to
have a Material Adverse Effect. If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrower or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrower or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof, except where the failure to obtain
the foregoing could not reasonably be expected to have a Material Adverse
Effect. The Borrower and the Subsidiary Guarantors shall develop and implement
such programs, policies and procedures as are necessary to comply with the
Patriot Act and shall promptly advise Agent in writing in the event that the
Borrower and the Subsidiary Guarantors shall determine that any investors in
Borrower are in violation of such act.

§7.11 Further Assurances. The Credit Parties will cooperate with the Agent and
the Lenders and execute such further instruments and documents as the Lenders or
the Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents
provided that such instrument and documents are consistent with the terms of the
Loan Documents and do not impose any additional material obligations or expenses
on the Credit Parties.

§7.12 RESERVED.

§7.13 Business Operations. The Credit Parties will not and will not permit any
of their respective Subsidiaries to engage in any business other than to
acquire, own, use, operate, manage, finance, sell, lease, sublease, exchange or
otherwise dispose of industrial properties (and other properties described in in
the United States, directly or indirectly, and engage in any other activities
related or incidental thereto or permitted pursuant to the terms hereof.

§7.14 Registered Service Mark. Without prior written notice to the Agent, none
of the Real Estate shall be owned or operated by the Borrower or the Subsidiary
Guarantors under any registered or protected trademark, tradename, service mark
or logo.

§7.15 Ownership of Real Estate. Without the prior written consent of Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), all
Real Estate and all interests (whether direct or indirect) of Borrower or REIT
Guarantor in any real estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by Borrower or a Wholly
Owned Subsidiary of Borrower; provided, however that Borrower shall be permitted
to own or lease interests in Real Estate through non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates as permitted by §8.3.

§7.16 Plan Assets. The Credit Parties will do, or cause to be done, all things
necessary to ensure that none of the Real Estate will be deemed to be Plan
Assets at any time.

§7.17 Guarantor Covenants. Borrower shall cause REIT Guarantor to comply with
the following covenants:

45 

 

 

(a)       REIT Guarantor will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in Borrower, or
any dilution of its interest in Borrower, that would result in a Change of
Control; and

(b)       the REIT Guarantor shall not dissolve, liquidate or otherwise wind-up
its business, affairs or assets.

§7.18 Liquidity Reserve. Until the earlier of (i) the consummation of the
refinancing of the MWG Loan with a non-recourse mortgage loan reasonably
acceptable to the Agent (i.e. a life insurance company execution at 68% leverage
or less) and (ii) December 31, 2018, the first $20,000,000 of Net Proceeds from
(i) additional equity raised of any kind (including but not limited to common
equity, preferred equity, or JV equity) by the Credit Parties or any of their
Subsidiaries, (ii) asset sales (other than on the Plymouth 20 Assets as outlined
in as outlined in §3.2(b) above), or (iii) refinancing of any assets (other than
on the Plymouth 20 Assets as outlined as outlined in §3.2(b) above), shall
either (in Borrower’s sole discretion, with such election being binding on all
future application of Net Proceeds under this §7.18) (a) be deposited in an
escrow account with the Agent (the “Liquidity Reserve”) or (b) be used to prepay
the loans under KeyBank Revolver. The Borrower may, at any time or from time to
time, in its sole discretion, use the Liquidity Reserve (provided any re-advance
of loans under the KeyBank Revolver shall be subject to satisfaction of all
conditions precedent to advances thereunder) to re-margin the MWG Loan such that
it can be simultaneously refinanced as outlined above, provided that if the MWG
is not refinanced by December 31, 2018, the Borrower shall prepay the Loans with
the Liquidity Reserve, in an amount equal to such Liquidity Reserve, as of such
date.

§7.19 REIT Guarantor. The Equity Interests of REIT Guarantor shall at all times
be publicly traded on the New York Stock Exchange, or some other comparable
stock exchange approved by Agent. The REIT Guarantor shall at all times comply
with all requirements of applicable laws necessary to maintain its status as a
real estate investment trust under the Code, shall elect to be treated as a real
estate investment trust and shall operate its business in compliance with the
terms and conditions of this Agreement applicable to REIT Guarantor and the
other Loan Documents to which it is a party.

§7.20 Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions, (ii) in any manner that would result in a violation
of applicable Sanctions by any party to this Agreement, or (iii) in any manner
that would cause the Borrower, the Guarantors or any of their respective
Subsidiaries to violate the United States Foreign Corrupt Practices Act. None of
the funds or assets of the Borrower or Guarantors that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions.
Borrower shall maintain policies and procedures designed to achieve compliance
with Sanctions.

§7.21 Interest Rate Protection. Within ninety (90) days of the Closing Date (or
such later date as may be approved by the Agent) Borrower shall purchase an
interest rate cap on LIBOR in an amount equal to 50% of the Loan amount at
closing at a LIBOR ceiling reasonably acceptable to the Agent, which interest
rate cap shall be collaterally assignment to the Agent to secure the
Obligations.

§8. NEGATIVE COVENANTS. The Credit Parties covenant and agree that, so long as
any Loan or Note is outstanding or any of the Lenders has any obligation to make
any Loans:

46 

 

 

§8.1 Restrictions on Indebtedness. The Credit Parties will not create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

(i)       Indebtedness to the Lenders arising under any of the Loan Documents
and Hedge Obligations to a Lender Hedge Provider;

(ii)       current liabilities of the Credit Parties incurred in the ordinary
course of business, including but not limited to short term unsecured financing
arrangements not to exceed [$500,000] in the aggregate at any time, but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii)       Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

(iv)       Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

(v)       endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi)       Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith;

(vii)       Indebtedness under the KeyBank Revolver;

(viii)       Indebtedness of the REIT Guarantor and the Borrower in connection
with customary recourse carve-outs and environmental indemnifications related to
Indebtedness incurred by Subsidiaries (other than any Subsidiary Guarantor) of
the REIT Guarantor.

The foregoing shall not preclude Subsidiaries of the REIT Guarantor (other than
Borrower or a Subsidiary Guarantor) to incur Indebtedness which would be
prohibited by the terms of this §8.1), subject to §3.2.

47 

 

 

§8.2 Restrictions on Liens, Etc.The Credit Parties will not (a) create or incur
or suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, negative pledge, charge, or other security
interest of any kind upon the Collateral, the Equity Interests in any Borrower
or any Subsidiary Guarantor, or any of the Subsidiary Guarantor’s material
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of the
Borrower or the Subsidiary Guarantor’s material property or assets or the income
or profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (c) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; (d) suffer to exist for a
period of more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim or demand against any of them that if unpaid could by law
or upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
as to the Collateral over any of their general creditors; (e) sell, assign,
pledge or otherwise transfer any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; or (f) incur or maintain
any obligation to any holder of Indebtedness of any of such Persons which
prohibits the creation or maintenance of any lien securing the Obligations
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Borrower and the Subsidiary Guarantors may create or incur
or suffer to be created or incurred or to exist:

(i)       Liens not yet due or payable on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not
overdue by more than sixty (60) days or are being contested in good faith and by
appropriate proceedings diligently conducted with adequate reserves being
maintained by Borrower in accordance with GAAP or not otherwise required to be
paid or discharged under the terms of this Agreement or any of the other Loan
Documents;

(ii)       deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(iv)       judgment liens and judgments that do not constitute an Event of
Default;

(v)       Liens consisting of pledges of security interests in the ownership
interests of any Subsidiary which is not Borrower or a Subsidiary Guarantor or
the direct or indirect owner of an interest in Borrower or a Subsidiary
Guarantor securing Indebtedness which is permitted by §8.1 or lien securing
Indebtedness otherwise permitted herein;

(vi)       encumbrances on a Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which Borrower or a Subsidiary Guarantor is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect;

(vii)       Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations; and

48 

 

 

(viii)       Liens and encumbrances on a Real Estate expressly permitted under
the terms of the Mortgage relating thereto.

§8.3 Restrictions on Investments.

(a)       No Credit Party will make or permit to exist or to remain outstanding
any Investment except Investments in:

(i)       marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by Borrower or
Subsidiary Guarantor;

(ii)       marketable direct obligations of any of the following: Federal Home
Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(iii)       demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(iv)       securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

(v)       repurchase agreements having a term not greater than ninety (90) days
and fully secured by securities described in the foregoing subsection (i), (iv)
and (vi) with banks described in the foregoing subsection (iii) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;

(vi)       shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (i)
through (iv) and have total assets in excess of $50,000,000;

(vii)       the acquisition of fee interests or long-term ground lease interests
by Borrower or Subsidiary Guarantor or other Subsidiaries (directly or
indirectly) in real estate and investments incidental thereto, any and all
construction and development related thereto;

(viii)       Investments by the REIT Guarantor in the Borrower, and Investments
by the Borrower (directly or indirectly) in Subsidiaries of Borrower;

(ix)       Investments which constitute Indebtedness to the extent such
Indebtedness is permitted pursuant to §8.1;

(b)       The Borrower shall not permit Investments by the Borrower and/or the
REIT Guarantor or the REIT Guarantor’s Subsidiaries to be outstanding at any one
time which exceed the following:

49 

 

 

(i)       Investments in unimproved land to exceed two and one half percent
(2.5%) of Total Asset Value;

(ii)       Investments in re-development projects to exceed ten percent (10%) of
Total Asset Value;

(iii)       Investments in non-Wholly Owned Subsidiaries and Affiliates to
exceed twenty percent (20%) of Total Asset Value and

(iv)       Notwithstanding the foregoing, in no event shall the aggregate value
of the Investments described in §8.3(b)(i) through (iii) exceed twenty percent
(20%) of Total Asset Value at any time, with any violation of the foregoing ((i)
through (iv)) limits not constituting an Event of Default but shall result in
such excess being excluded when calculating Total Asset value..

For the purposes of this §8.3, the Investment of Borrower or Subsidiary
Guarantors in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person’s pro rata share of
their Unconsolidated Affiliate’s Investment in Real Estate; plus (ii) such
Person’s pro rata share of any other Investments valued at the GAAP book value.

§8.4 Merger, Consolidation. No Credit Party will become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders except for (i) the merger or consolidation of one or more of
the Subsidiaries of Borrower (other than any Subsidiary that is a Subsidiary
Guarantor) with and into Borrower (it being understood and agreed that in any
such event Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of Borrower or (iii) in connection
with the release of all Collateral owned by such Subsidiary Guarantor.

§8.5 Intentionally Deleted.

§8.6 Compliance with Environmental Laws. None of the Credit Parties will do any
of the following: (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of a Subsidiary Guarantor’s or its tenants’ business and in material
compliance with all applicable Environmental Laws, (b) cause or permit to be
located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances except in material compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate except in material compliance with Environmental Laws, (d) conduct any
activity at any Real Estate or use any Real Estate in any manner that would
reasonably be expected to cause a Release of Hazardous Substances on, upon or
into the Real Estate or any surrounding properties which would reasonably be
expected to give rise to liability under CERCLA or any other Environmental Law,
or (e) directly or indirectly transport or arrange for the transport of any
Hazardous Substances (except in compliance with all Environmental Laws), except,
any such use, generation, conduct or other activity described in clauses (a) to
(e) of this §8.6 would not reasonably be expected to have a Material Adverse
Effect.

The Credit Parties shall:

(i)       in the event of any change in applicable Environmental Laws governing
the assessment, release or removal of Hazardous Substances, take all reasonable
action as required by such Laws, and

50 

 

 

(ii)       if any Release or disposal of Hazardous Substances which Borrower or
the Subsidiary Guarantors are legally obligated to contain, correct or otherwise
remediate shall occur or shall have occurred on any Real Estate (including
without limitation any such Release or disposal occurring prior to the
acquisition or leasing of such Real Estate by the Borrower or the Subsidiary
Guarantors), the relevant Borrower or Subsidiary Guarantor shall, after
obtaining knowledge thereof, cause the performance of actions required by
applicable Environmental Laws at the Real Estate in material compliance with all
applicable Environmental Laws; provided, that each of the Borrower and the
Subsidiary Guarantors shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii) so long as it or a responsible third
party with sufficient financial resources is taking reasonable action to
remediate or manage such event to the reasonable satisfaction of the Agent or
has taken and is diligently pursuing a challenge to any such alleged legal
obligation through appropriate administrative or judicial proceedings. The Agent
may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

At any time after an Event of Default shall have occurred and is continuing
hereunder, the Agent may at its election (and will at the request of the
Required Lenders) obtain such environmental assessments of any or all of the
Real Estate prepared by an Environmental Engineer as may be reasonably necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at any such Real Estate in
a quantity or condition that is required to be contained, corrected or otherwise
remediated by the owner or operator of the Real Estate pursuant to applicable
Environmental Laws and (ii) whether the use and operation of any such Real
Estate complies with all Environmental Laws to the extent required by the Loan
Documents. Additionally, at any time that the Agent or the Required Lenders
shall have reasonable and objective grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred at or from any Real
Estate which the owner or operator of such property would be obligated to
contain, correct or otherwise remediate pursuant to applicable Environmental
Laws, or that any of the Real Estate is not in compliance with Environmental
Laws to the extent required by the Loan Documents, Borrower or the Subsidiary
Guarantor shall promptly upon the request of Agent obtain and deliver to Agent
such environmental assessments of such Real Estate prepared by an Environmental
Engineer as may be reasonably necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at such Real Estate and (ii) whether the use and operation of such
Real Estate complies with all Environmental Laws to the extent required by the
Loan Documents. Environmental assessments may include detailed visual
inspections of such Real Estate including, without limitation, any and all
storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, as well as such other investigations or analyses as are
reasonably necessary or appropriate for a complete determination of the
compliance of such Real Estate and the use and operation thereof with all
applicable Environmental Laws. All reasonable expenses of environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower and the Subsidiary Guarantors.

§8.7 Distributions. Borrower and REIT Guarantor may make Distributions of up to
95% of Funds Available for Distribution, provided neither Borrower nor REIT
Guarantor shall pay any Distribution to its partners, members, or other owners
or shareholders, if (a) an Event of Default is in existence, or (b) the Net
Unrestricted Cash Amount shall be (or would be after giving effect to such
Distributions) less than $2,500,000.

§8.8 Asset Sales. The Borrower and the Subsidiary Guarantors will not sell,
transfer or otherwise dispose of any material asset other than pursuant to a
bona fide arm’s length transaction or if replaced with an asset of equal value,
and subject in all instances to §3.2 hereof.

51 

 

 

§8.9 Derivatives Contracts. No Borrower or Subsidiary Guarantor shall contract,
create, incur, assume or suffer to exist any Derivatives Contracts except for
Derivative Contracts made in the ordinary course of business and not prohibited
pursuant to §8.1 which are not secured by any portion of the collateral granted
to the Agent under any of the Loan Documents (other than Hedge Obligations).

§8.10 Transactions with Affiliates. No Borrower or Subsidiary Guarantor shall
permit to exist or enter into any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (but not including any Subsidiary of Borrower), except (i)
transactions set forth on Schedule 6.15 attached hereto, (ii) transactions
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate and (iii) distributions permitted under §8.7.

§8.11 Management Fees. The Credit Parties shall not pay, and shall not permit to
be paid, any property management, advisory or acquisition fees or other payments
under any Management Agreement for any Real Estate to any Person that is an
Affiliate of the Credit Parties in the event that a Default or Event of Default
shall have occurred and be continuing.

§8.12 Changes to Organizational Documents. Borrower shall not amend or modify,
or permit the amendment or modification of, the limited liability company
agreements or other formation or organizational documents of Borrower, any
Subsidiary, or any Subsidiary Guarantor in any material respect, without the
prior written consent of Agent (which consent shall not be unreasonably
withheld, conditioned or delayed). Without limiting the foregoing, any amendment
to the provisions of any Preferred Securities of Borrower, or to the rights or
powers of the holders of the Preferred Securities shall be a material amendment
requiring the consent of Agent.

§9. FINANCIAL COVENANTS. The Borrower and REIT Guarantor covenant and agree
that, so long as any Loan or Note is outstanding or any Lender has any
obligation to make any Loans, the Borrower and REIT Guarantor, as applicable,
shall at all times comply with the following covenants. The Borrower’ and REIT
Guarantor’s compliance with the following covenants shall be tested quarterly,
as of the close of each fiscal quarter.

§9.1 Maximum Total Leverage Ratio. The Total Leverage shall not exceed shall not
exceed 72.5%, decreasing to 70% on November 23, 2019 and all times thereafter.

§9.2 Maximum Total Senior Leverage Ratio. The Total Senior Leverage shall not
exceed shall not exceed 65%.

§9.3 Minimum Fixed Charge Ratio. The REIT Guarantor’s Fixed Charge Ratio shall
not be less than 1.25 to 1.0.

§9.4 Minimum Debt Service Coverage Ratio. The REIT Guarantor’s Debt Service
Coverage Ratio shall not be less than 1.50 to 1.0.

§9.5 Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net
Worth of the REIT Guarantor and its respective Subsidiaries shall not be less
than the sum of (i) $70,878,288.00, plus (ii) an amount equal to 80% of the net
proceeds from any issuance of common or Preferred Securities Equity Interests in
REIT Guarantor or Borrower following the Closing Date, plus (iii) an amount
equal to 80% of the equity in any Real Estate contributed to REIT Guarantor or
Borrower following the Closing Date.

52 

 

 

§10. CLOSING CONDITIONS. The obligation of the Lenders to make the initial Loans
shall be subject to the satisfaction (unless waived by Lenders in writing) of
the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from each Credit Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of such Credit Party, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.

§10.3 Resolutions. All action on the part of each Credit Party, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from each Credit Party an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
each Credit Party a certificate, dated as of the Closing Date, signed by a duly
authorized representative of such Credit Party and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests and Conversion/Continuation Requests and to give notices and to take
other action on behalf of such Credit Party under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to each
Credit Party in form and substance reasonably satisfactory to the Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Insurance. The Agent shall have received certificates evidencing that the
Agent is named as loss payee or additional insured, as applicable, on all
policies of insurance as required by this Agreement or the other Loan Documents.

§10.8 Performance; No Default. Each Credit Party shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
the Credit Parties in the Loan Documents or otherwise made by or on behalf of
the Credit Parties and their respective Subsidiaries in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
Closing Date (unless such representations and warranties are limited by their
terms to a specific date).

53 

 

 

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

§10.11 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein. Further, such Compliance
Certificate shall be based upon financial data and information with respect to
Real Estate as of the end of the most recent calendar month as to which data and
information is available.

§10.12 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.13 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested and are customarily
required in connection with similar transactions.

§10.14 Plymouth Industrial 20 LLC Loan Facility. All of the terms and conditions
required to be performed or complied with pursuant to the Plymouth Industrial 20
LLC Loan Facility have been performed or complied with, and on the Closing Date
there shall exist no default or event of default under the Plymouth Industrial
20 LLC Loan Facility.

§10.15 Mezzanine Loan Facility. The Mezzanine Loan Facility shall be
simultaneously repaid in full and all liens granted thereunder shall be
released.

§11. RESERVED.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a)       the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b)       the Borrower shall fail to pay any interest on the Loans within five
(5) days of the date that the same shall become due and payable, any
reimbursement obligations with respect to any fees or other sums due hereunder
(other than any voluntary prepayment) or under any of the other Loan Documents
within five (5) days after notice from Agent, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;

(c)       [Reserved];

54 

 

 

(d)       any of the Borrower or the other Credit Parties or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained in §9.1, §9.2, §9.3, §9.4 or §9.5;

(e)       any of the Borrower or the other Credit Parties shall fail to perform
any other term, covenant or agreement contained herein or in any of the other
Loan Documents which they are required to perform (other than those specified in
the other subclauses of this §12 (including, without limitation, §12.2 below) or
in the other Loan Documents), and such failure shall continue for thirty (30)
days after Borrower receives from Agent written notice thereof, and in the case
of a default that cannot be cured within such thirty (30)-day period despite
Borrower’s diligent efforts but is susceptible of being cured within ninety (90)
days of Borrower’s receipt of Agent’s original notice, then Borrower shall have
such additional time as is reasonably necessary to effect such cure, but in no
event in excess of ninety (90) days from Borrower’s receipt of Agent’s original
notice; provided that the foregoing cure provisions shall not pertain to any
default consisting of a failure to comply with §8.4, §8.7, or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents and with respect to any defaults under §8.1, §8.2, §8.3, §8.4,
§8.7 or §8.8, the thirty (30) day cure period described above shall be reduced
to a period of ten (10) days and no additional cure period shall be provided
with respect to such defaults;

(f)       any material representation or warranty made by or on behalf of the
Credit Parties or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated except to the extent it is not
reasonably expected to have a Material Adverse Effect;

(g)       Any (a) Borrower or other Credit Party defaults (after the expiration
of any notice and cure or grace period) under any recourse Indebtedness or
suffers a claim under non-recourse carve-out guaranty with respect to all
uncured defaults at any time, or (b) Borrower, Guarantor or any Subsidiary
thereof defaults (after the expiration of any notice and cure or grace period)
under any Non-Recourse Indebtedness in an aggregate amount equal to or greater
than $20,000,000 with respect to all uncured defaults at any time;

(h)       any of the Borrower or other Credit Party, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize any of the foregoing;

(i)       a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower or
other Credit Party or any substantial part of the assets of any thereof, or a
case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;

55 

 

 

(j)       a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower or other Credit Party or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

(k)       there shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty (30) days, one or more uninsured or unbonded final
judgments against REIT Guarantor or any Subsidiary that, either individually or
in the aggregate, exceed in excess of $5,000,000.00 in any calendar year;

(l)       any of the material Loan Documents shall be canceled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or the
express prior written agreement, consent or approval of the Required Lenders, or
any action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the material Loan Documents shall be commenced by or on behalf of
any of the Credit Parties, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the material Loan Documents is illegal, invalid or unenforceable in accordance
with the terms thereof;

(m)       REIT Guarantor ceases to be treated as a real estate investment trust
under the Code in any taxable year or the common Equity Interests of the REIT
Guarantor shall fail to be listed and traded on the New York Stock Exchange or
another publicly recognized exchange;

(n)       with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and such event reasonably would be expected to result in
liability of any of the Credit Parties to pay money to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $1,000,000 and one of
the following shall apply with respect to such event: (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(o)       any dissolution, termination, partial or complete liquidation, merger
or consolidation of any of the Borrower, the Guarantors or any of the
Subsidiaries of Borrower shall occur or any sale, transfer or other disposition
of the assets of any of the Borrower, the Guarantors or any of the Subsidiaries
of Borrower shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

(p)       any of the Borrower, the Guarantors or any of their respective
Subsidiaries or any shareholder, officer, director, partner or member of any of
them shall be indicted for a federal crime, a punishment for which could include
the forfeiture of (i) any assets of such Person which in the good faith judgment
of the Required Lenders could have a Material Adverse Effect, or (ii) the
Collateral;

(q)       any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate any
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

56 

 

 

(r)       Less than two (2) of the following individuals continue to be employed
by the REIT Guarantor in senior management / principal positions: Jeffrey E.
Witherell, Pendleton P. White, Jr., and Daniel Wright (the “Key Man Test”);
provided such occurrence shall not constitute an Event of Default if there is no
Key Man or similar test in any other indebtedness of the REIT Guarantor and its
Subsidiaries or in the organizational documents of the REIT Guarantor and its
Subsidiaries;

(s)       (i) the occurrence of an event of default (after the expiration of any
notice and cure or grace period) under the KeyBank Revolver, or (ii) the
repayment in full and termination of the KeyBank Revolver; or

(t)       any Change of Control shall occur; then, and upon any such Event of
Default, the Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Agreement, the Notes, and the other Loan Documents to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of any Event of Default
specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts shall become
immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.

§12.2 RESERVED.

§12.3 RESERVED.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If any
Credit Party fails to perform any agreement or covenant contained in this
Agreement or any of the other Loan Documents beyond any applicable period for
notice and cure, Agent may itself perform, or cause to be performed, any
agreement or covenant of such Person contained in this Agreement or any of the
other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable and documented attorneys’ fees actually incurred (including
attorneys’ fees incurred in any appeal) by Agent in connection therewith, shall
be payable by Borrower upon demand and shall constitute a part of the
Obligations and shall if not paid within five (5) days after demand bear
interest at the rate for overdue amounts as set forth in this Agreement. In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.

57 

 

 

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Credit Parties, such monies shall be distributed for application as
follows:

(a)       First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable and documented out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Agent to protect or preserve the Collateral or in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

(b)       Second, to all other Obligations (including any interest, expenses or
other obligations incurred after the commencement of a bankruptcy) in such order
or preference as the Required Lenders shall determine; provided, that (i)
distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent’s fee payable pursuant to §4.2; (ii) Obligations owing to
the Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses shall be made among the Lenders, pro rata,; and provided,
further that the Required Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable; and

(c)       Third, to the payment of the Hedge Obligations, if any; and

(d)       Fourth, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

§13. SETOFF. Regardless of the adequacy of any Collateral, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
or any Affiliate thereof to any Credit Party and any securities or other
property of such parties in the possession of such Lender or any Affiliate may,
without notice to any Credit Party (any such notice being expressly waived) but
with the prior written approval of Agent, be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Credit Parties. Each of the Lenders agrees with each other Lender that if
such Lender shall receive from a Credit Party, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

58 

 

 

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the Agent
and all other powers not specifically reserved to the Lenders, together with
such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
Agent shall not have any fiduciary duties or responsibilities to any Lender by
reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to the Lenders for (a) any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Agent or such
other Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders. The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Agent for the account of the Lenders, unless the Agent has received notice
from a Lender or the Borrower referring to the Loan Documents and describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Agent has not made nor does it now make any representations or

59 

 

 

warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of the Borrower or
any of their respective Subsidiaries, or the value of the Collateral or any
other assets of the Borrower or any of their respective Subsidiaries. Each
Lender acknowledges that it has, independently and without reliance upon the
Agent or any other Lender, and based upon such information and documents as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents. Agent’s Special Counsel has only
represented Agent and KeyBank in connection with the Loan Documents and the only
attorney client relationship or duty of care is between Agent’s Special Counsel
and Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents and the granting and
perfecting of liens in the Collateral.

§14.5 Payments.

(a)       A payment by the Borrower to the Agent hereunder or under any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender. The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent’s receipt of good funds, determined in accordance
with the Agent’s customary practices, such Lender’s pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided herein or in any of the other Loan Documents. In the event
that the Agent fails to distribute such amounts within one Business Day as
provided above, the Agent shall pay interest on such amount at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

(b)       If in the reasonable opinion of the Agent the distribution of any
amount received by it in such capacity hereunder, under the Notes or under any
of the other Loan Documents might involve it in liability, it may refrain from
making such distribution until its right to make such distribution shall have
been adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

60 

 

 

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. The
Required Lenders may remove the Agent from its capacity as Agent in the event of
the Agent’s gross negligence or willful misconduct or if the Agent is a
Defaulting Lender. Upon any such resignation, or removal, the Required Lenders,
subject to the terms of §18.1, shall have the right to appoint as a successor
Agent, (i) any Lender or (ii) any bank whose senior debt obligations are rated
not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent shall be reasonably acceptable to the Borrower. If no successor
Agent shall have been appointed and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation or
the Required Lender’s removal of the Agent, then the retiring or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be (i) any
Lender or (ii) any financial institution whose senior debt obligations are rated
not less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder as Agent. After any retiring Agent’s resignation or removal, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent. Upon any change in the Agent under this
Agreement, the resigning or removed Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning or removed Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or out of the Collateral
within such period with respect to the Real Estate. The Required Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that the Agent need not comply with any such direction to the
extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

61 

 

 

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.

§14.12 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrower, the Borrower may take other actions
or enter into other agreements in the ordinary course of business which
similarly require the consent, approval or agreement of the Agent. In connection
with the foregoing, the Lenders hereby expressly authorize the Agent to execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrower’ business.

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders, the Required
Lenders or the Required Lenders is required or permitted under this Agreement,
each Lender agrees to give the Agent, within ten (10) days of receipt of the
request for action together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five (5)
Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.15 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

§14.16 Defaulting Lenders.

62 

 

 

(a)       Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

(i)       That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in §27.

(ii)       Any payment of principal, interest, fees or other amounts received by
the Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent by that Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; third, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists or non-defaulting Lenders have been paid in full all
amounts then due, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this §14.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)       During any period that a Lender is a Defaulting Lender, the Borrower
may, by giving written notice thereof to the Agent, such Defaulting Lender, and
the other Lenders, demand that such Defaulting Lender assign its Commitment to
an Eligible Assignee subject to and in accordance with the provisions of §18.1.
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment via an assignment subject to and in accordance
with the provisions of §18.1. No such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient with any applicable amounts held pursuant to the
immediately preceding subsection (ii), upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under any
Legal Requirement without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

63 

 

 

(b)       Defaulting Lender Cure. If the Borrower and the Agent agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to §14.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

§14.17 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§15. EXPENSES. The Borrower agrees to pay (a) the reasonable and documented
out-of-pocket costs incurred by the Agent of producing and reproducing this
Agreement, the other Loan Documents and the other agreements and instruments
mentioned herein, (b) the reasonable fees, expenses and disbursements of the
outside counsel to the Agent and any local counsel to the Agent incurred in
connection with the preparation, administration, or interpretation of the Loan
Documents and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (c) all other reasonable and
documented out-of-pocket fees (including reasonable attorneys’ fees), expenses
and disbursements (other than Taxes unless such payment is otherwise required
pursuant to the terms of this Agreement) of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein (in connection with each Loan and/or
otherwise), the making of each Loan hereunder, and the third party out-of-pocket
costs and expenses incurred in connection with the syndication of the
Commitments pursuant to §18 hereof, and (d) without duplication, all reasonable
and documented out-of-pocket expenses (including reasonable attorneys’ fees and
costs, and the fees and costs of appraisers, engineers, investment bankers or
other experts retained by any Lender or the Agent) incurred by any Lender or the
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Credit Parties or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with the Borrower
(provided that any attorneys’ fees and costs pursuant to this clause (e) shall
be limited to those incurred by the Agent, local counsel in each jurisdiction
where any Collateral is located, and one other counsel with respect to the
Lenders as a group), (f) all reasonable and documented fees, expenses and
disbursements of the Agent incurred in connection with UCC searches and UCC
filings, (g) all reasonable and documented out-of-pocket fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by Agent in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (h) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the dissemination and sharing of documents and
information in connection with the Loans in accordance with the terms of this
Agreement. The covenants of this §15 shall survive the repayment of the Loans
and the termination of the obligations of the Lenders hereunder.

64 

 

 

§16. INDEMNIFICATION. The Borrower and each Guarantor, jointly and severally,
agree to indemnify and hold harmless the Agent, the Lenders and the Arranger and
each director, officer, employee, agent and Affiliate thereof and Person who
controls the Agent or any Lender or the Arranger against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of or relating to any claim, action, suit or litigation arising out
of this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Real Estate or the Loans by parties claiming by or through
Borrower or any Guarantor, (b) any condition of the Real Estate, (c) any actual
or proposed use by the Borrower or any Guarantor of the proceeds of any of the
Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower and
each Guarantor, (e) the Borrower or any Guarantor entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Real Estate, (g) with respect to the
REIT Guarantor and its Subsidiaries and their respective properties and assets,
the violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) to the extent used by Borrower or any Guarantor, any use
of Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, that the
Borrower and the Guarantors shall not be obligated under this §16 or otherwise
to indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower and the Guarantors agree to pay promptly
the reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrower or any Guarantor under this §16 are unenforceable
for any reason, the Borrower and each Guarantor hereby agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder for a period of one year. This §16 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, or
liabilities arising from any non-Tax claim of the Indemnified Person.

§17. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of their respective Subsidiaries pursuant hereto or thereto shall be deemed to
have been relied upon by the Lenders and the Agent, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding or any
Letters of Credit remain outstanding or any Lender has any obligation to make
any Loans or issue any Letters of Credit. The indemnification obligations of the
Borrower and each Guarantor provided herein and in the other Loan Documents
shall survive the full repayment of amounts due and the termination of the
obligations of the Lenders hereunder and thereunder to the extent provided
herein and therein for a period of one year. All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
the Borrower or any of their respective Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

65 

 

 

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent shall have given its prior written consent to such assignment, which
consent shall not be unreasonably withheld or delayed, (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Commitment in the event an interest in the Loans is assigned, (c) the parties to
such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined) an Assignment and Acceptance Agreement in the
form of Exhibit E annexed hereto, together with any Notes subject to such
assignment, (d) in no event shall any assignment be to any Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by, Borrower or Guarantor, and (e) such assignee shall
acquire an interest in the Loans of not less than $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, Borrower. Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrower and the Guarantors and whether such assignee is a
Defaulting Lender or an Affiliate of a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and interest on the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$5,500.

66 

 

 

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such participant shall be entitled to the
benefits of §4.4(b) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §18.1, but shall not be entitled to
receive any greater payment under §4.4(b) than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, and Participant agrees to be subject to the provisions of §4.15,
(f) such sale is effected in accordance with all applicable laws, (g) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by any of
the Borrower, and (h) unless an Event of Default is in existence, such
participant is not a Competitor; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Maturity Date pursuant to §2.13), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or (v)
release Borrower, any Guarantor or any Collateral. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

67 

 

 

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority, or
to such other Person as the Agent elects and so long as no Default or Event of
Default has occurred and is continuing, the Borrower may approve the identity of
such other Person. No such pledge or the enforcement thereof shall release the
pledgor Lender from its obligations hereunder or under any of the other Loan
Documents.

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of their rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. Borrower agrees to promptly and reasonably cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment. The Borrower agrees that, in addition to disclosures
made in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder, but in all
events subject to the terms hereof. Each Lender agrees for itself that it shall
use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from Borrower that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7,
and agree to destroy or return all confidential information if it does not
become an assignee or participant), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c),
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information and provide (if permitted under applicable Legal
Requirements) Borrower a reasonable opportunity to challenge the disclosure or
require that such disclosure be made under seal. In addition, each Lender may
make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower, or is disclosed with the prior
approval of Borrower. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

§18.8 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

68 

 

 

§18.9 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower shall, upon the request of the Agent, enter into such documents as
may be reasonably required by the Agent to modify the Loan Documents to reflect
such assignment or participation.

§19. NOTICES.

(a)        Each notice, demand, election or request provided for or permitted to
be given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by telegraph or by sending same by overnight
courier or by depositing same in the United States Mail, postpaid and registered
or certified, return receipt requested, and addressed to the parties at the
address set forth on Schedule 19.

(b)       Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrower, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

(c)       Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

(d)       Notices and other communications to the Agent and the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to §2 if such Lender has notified the Agent that it is incapable of
receiving notices under such Section by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

69 

 

 

§20. RELATIONSHIP. Neither the Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrower or their respective
Subsidiaries arising out of or in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereunder and thereunder, and
the relationship between each Lender and Agent, and the Borrower is solely that
of a lender and borrower, and nothing contained herein or in any of the other
Loan Documents shall in any manner be construed as making the parties hereto
partners, joint venturers or any other relationship other than lender and
borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401. THE BORROWER, THE GUARANTORS,
THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF
NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS
OF BORROWER OR THE GUARANTORS, EXIST AND THE BORROWER AND THE GUARANTORS,
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE BORROWER AND THE
GUARANTORS, EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING CHOICE OF NEW
YORK LAW WAS A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO
THIS AGREEMENT AND IN MAKING THE LOANS HEREUNDER.

§22. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

§23. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

§24. ENTIRE AGREEMENT, ETC. This Agreement and the Loan Documents are intended
by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement and the Loan Documents. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

70 

 

 

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26. DEALINGS WITH THE BORROWER. The Agent, the Lenders and their affiliates may
accept deposits from, extend credit to, invest in, act as trustee under
indentures of, serve as financial advisor of, and generally engage in any kind
of banking, trust or other business with the REIT Guarantor and its Subsidiaries
or any of their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from Borrower by virtue of the transactions
contemplated hereby or its other relationships with Borrower and its Affiliates
in connection with the performance by the Agent or such Lender or their
respective Affiliates of services for other companies, and neither the Agent nor
any Lender nor their Affiliates will furnish any such information to other
companies. Borrower, on behalf of itself and its Affiliates, also acknowledges
that neither the Agent nor any Lender has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to Borrower,
confidential information obtained from other companies. Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.

71 

 

 

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any material term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or the Guarantors of any terms of this
Agreement or such other instrument or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders and, with respect to any amendment of any term of this
Agreement or of any other instrument related hereto or mentioned herein, the
Borrower or the other Credit Parties, as the case may be. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender adversely affected thereby: (a) a reduction in the rate of interest on
the Notes (other than a reduction or waiver of default interest); (b) an
increase in the amount of the Commitments of the Lenders; (c) a forgiveness,
reduction or waiver of the principal of any unpaid Loan or any interest thereon
or fee payable under the Loan Documents; (d) a change in the amount of any fee
payable to a Lender hereunder; (e) the postponement of any date fixed for any
payment of principal of or interest on the Loan; (f) an extension of the Credit
Maturity Date; (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of Borrower, other Credit Party, or any
Collateral; (i) an amendment of the definition of Required Lenders or of any
requirement for consent by all of the Lenders; (j) any modification to require a
Lender to fund a pro rata share of a request for an advance of the Loan made by
the Borrower other than based on its Commitment Percentage; (k) an amendment to
this §27; or (l) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all of the Lenders, the Required
Lenders or the Required Lenders to require a lesser number of Lenders to approve
such action. The provisions of §14 may not be amended without the written
consent of the Agent. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. No course of dealing or
delay or omission on the part of the Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interest of the Lenders. Any such amendment,
modification or supplement shall become effective without any further action or
consent of any of other party to this Agreement.

§28. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§29. TIME OF THE ESSENCE. Time is of the essence with respect to each and every
covenant, agreement and obligation under this Agreement and the other Loan
Documents.

72 

 

 

§30. NO UNWRITTEN AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

§31. REPLACEMENT NOTES. Upon receipt of evidence reasonably satisfactory to
Borrower of the loss, theft, destruction or mutilation of any Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

§32. NO THIRD PARTIES BENEFITED. This Agreement and the other Loan Documents are
made and entered into for the sole protection and legal benefit of the Borrower,
the Guarantors, the Lenders, the Agent, the Lender Hedge Provider, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders, and their permitted successors and assigns, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of their Subsidiaries of any development or the absence
therefrom of defects.

§33. PATRIOT ACT. Each Lender and the Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower and the Guarantors in accordance with the
Patriot Act.

§34. [Intentionally Omitted.]

§35. JOINT AND SEVERAL LIABILITY. Each of the Borrower and the Guarantors
covenants and agrees that each and every covenant and obligation of Borrower and
the Guarantors hereunder and under the other Loan Documents shall be the joint
and several obligations of Borrower and each Guarantor

§36. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF CREDIT PARTIES.

73 

 

 

§36.1 Waiver of Automatic or Supplemental Stay. Each of the Credit Parties
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Credit Parties at any time following the execution and delivery
of this Agreement, none of the Credit Parties shall seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Credit Parties or against any property
owned by such other Credit Parties..

§36.2 Waiver of Defenses. To the extent permitted by Applicable Law, each of the
Credit Parties hereby waives and agrees not to assert or take advantage of any
defense based upon:

(a)       Any right to require Agent or the Lenders to proceed against the other
Credit Parties or any other Person or to proceed against or exhaust any security
held by Agent or the Lenders at any time or to pursue any other remedy in
Agent’s or any Lender’s power or under any other agreement before proceeding
against a Credit Party hereunder or under any other Loan Document;

(b)       The defense of the statute of limitations in any action hereunder or
the payment or performance of any of the Obligations;

(c)       Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;

(d)       Any failure on the part of Agent or any Lender to ascertain the extent
or nature of any Collateral or any insurance or other rights with respect
thereto, or the liability of any party liable under the Loan Documents or the
obligations evidenced or secured thereby;

(e)       Demand, presentment for payment, notice of nonpayment, protest, notice
of protest and all other notices of any kind (except for such notices as are
specifically required to be provided to Credit Parties pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Credit Party, Agent, any Lender, any endorser or creditor of
the Credit Parties or on the part of any other Person whomsoever under this or
any other instrument in connection with any obligation or evidence of
indebtedness held by Agent or any Lender;

(f)       Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Credit party or the rights of a
Credit Party to proceed against the other Credit Parties for reimbursement, or
both;

(g)       Any right or claim of right to cause a marshaling of the assets of the
Credit Parties;

(h)       Any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Agreement;

74 

 

 

(i)       Any duty on the part of Agent or any Lender to disclose to any Credit
Party any facts Agent or any Lender may now or hereafter know about a Credit
Party or the Collateral, regardless of whether Agent or any Lender has reason to
believe that any such facts materially increase the risk beyond that which such
Credit Party intends to assume or has reason to believe that such facts are
unknown to such Credit Party or has a reasonable opportunity to communicate such
facts to any Credit Party, it being understood and agreed that each Credit Party
is fully responsible for being and keeping informed of the financial condition
of the other Credit Parties, of the condition of the Real Estate or the
Collateral and of any and all circumstances bearing on the risk that liability
may be incurred by the Credit Parties hereunder and under the other Loan
Documents;

(j)       Any inaccuracy of any representation or other provision contained in
any Loan Document;

(k)       Subject to compliance with the provisions of this Agreement, any sale
or assignment of the Loan Documents, or any interest therein;

(l)       Subject to compliance with the provisions of this Agreement, any sale
or assignment by a Credit Party or any other Person of any Collateral, or any
portion thereof or interest therein, not consented to by Agent or any Lender;

(m)       Any invalidity, irregularity or unenforceability, in whole or in part,
of any one or more of the Loan Documents;

(n)       Any lack of commercial reasonableness in dealing with the Collateral;

(o)       Any deficiencies in the Collateral or any deficiency in the ability of
Agent or any Lender to collect or to obtain performance from any Persons now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed;

(p)       An assertion or claim that the automatic stay provided by 11 U.S.C.
§362 (arising upon the voluntary or involuntary bankruptcy proceeding of the
other Credit Parties) or any other stay provided under any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Agent or any Lender to enforce any of its rights, whether now or
hereafter required, which Agent or any Lender may have against a Credit Party or
the Collateral owned by it;

(q)       Any modifications of the Loan Documents or any obligation of Credit
Parties relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;

(r)       Any release of a Credit Party or of any other Person from performance
or observance of any of the agreements, covenants, terms or conditions contained
in any of the Loan Documents by operation of law, Agent’s or the Lenders’
voluntary act or otherwise;

(s)       Any action, occurrence, event or matter consented to by the under any
provision hereof, or otherwise;

(t)       The dissolution or termination of existence of any Credit Party;

75 

 

 

(u)       Either with or without notice to the Credit Parties, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

(v)       Any defense of the Credit Parties, including without limitation, the
invalidity, illegality or unenforceability of any of the Obligations; or

(w)       To the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which any Credit Party might otherwise be
entitled, it being the intention that the obligations of each Credit Party
hereunder are absolute, unconditional and irrevocable.

§36.3 Waiver. Each of the Credit Parties waives, to the fullest extent that each
may lawfully so do, the benefit of all appraisement, valuation, stay, extension,
homestead, exemption and redemption laws which such Person may claim or seek to
take advantage of in order to prevent or hinder the enforcement of any of the
Loan Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents and, to the fullest extent that the Credit
Parties may lawfully so do, such Person waives any and all right to have the
assets comprised in the security intended to be created by the Security
Documents (including, without limitation, those assets owned by the other of the
Credit Parties) marshaled upon any foreclosure of the lien created by such
Security Documents. Each of the Credit Parties further agree that the Lenders
and Agent shall be entitled to exercise their respective rights and remedies
under the Loan Documents or at law or in equity in such order as they may elect.
Without limiting the foregoing, each of the Credit Parties further agree that
upon the occurrence of an Event of Default, the Lenders and Agent may exercise
any of such rights and remedies without notice to any of the Credit Parties
except as required by law or the Loan Documents and agrees that neither the
Lenders nor Agent shall be required to proceed against the other of the Credit
Parties or any other Person or to proceed against or to exhaust any other
security held by the Lenders or Agent at any time or to pursue any other remedy
in Lender’s or Agent’s power or under any of the Loan Documents before
proceeding against a Credit Party or its assets under the Loan Documents.

§36.4 Subordination. So long as the Loans are outstanding, each of the Credit
Parties hereby expressly waive any right of contribution from or indemnity
against the other, whether at law or in equity, arising from any payments made
by such Person pursuant to the terms of this Agreement or the Loan Documents,
and each of the Credit Parties acknowledges that it has no right whatsoever to
proceed against the other for reimbursement of any such payments. In connection
with the foregoing, each of the Credit Parties expressly waives any and all
rights of subrogation to the Lenders or Agent against the other of the Credit
Parties, and each of the Credit Parties hereby waives any rights to enforce any
remedy which the Lenders or Agent may have against the other of the Credit
Parties and any rights to participate in any Collateral or any other assets of
the other Credit Parties. In addition to and without in any way limiting the
foregoing, each of the Credit Parties hereby subordinates any and all
indebtedness it may now or hereafter owe to such other Credit Parties to all
indebtedness of the Credit Parties to the Lenders and Agent, and agrees with the
Lenders and Agent that no Credit Party shall claim any offset or other reduction
of such Credit Party’s obligations hereunder because of any such indebtedness
and shall not take any action to obtain any of the Collateral or any other
assets of the other Credit Parties. Notwithstanding anything to the contrary in
this §36.4, so long as no Event of Default has occurred and is continuing, each
of the Credit Parties may make and may receive and retain regularly scheduled
payments, on any and all indebtedness it may now or hereafter owe to such other
Credit Parties.

§36.5 Intentionally Omitted.

76 

 

 

§36.6 Further Waivers. Each Credit Party intentionally, freely, irrevocably and
unconditionally waives and relinquishes all rights which may be available to it
under any provision of California law or under any California judicial decision,
including, without limitation, Section 580a and 726(b) of the California Code of
Civil Procedure, to limit the amount of any deficiency judgment or other
judgment which may be obtained against such Credit Party under this Agreement to
not more than the amount by which the unpaid Obligations exceeds the fair market
value or fair value of any real or personal property securing the Obligations,
including, without limitation, all rights to an appraisement of, judicial or
other hearing on, or other determination of the value of said property. Each
Credit Party acknowledges and agrees that, as a result of the foregoing waiver,
the Agent or the Lenders may be entitled to recover from such Credit Party an
amount which, when combined with the value of any real or personal property
foreclosed upon by the Agent (or the proceeds of the sale of which have been
received by the Agent and the Lenders) and any sums collected by the Agent and
the Lenders from any other Credit Party or other Persons, might exceed the
amount of the Obligations.

§37. ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a)       Without limiting any other provision of §36, each Subsidiary Guarantor
acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by the Lenders to the Borrower pursuant to this Agreement; that the
benefits received by such Subsidiary Guarantor are reasonably equivalent
consideration for such Subsidiary Guarantor’s execution of this Agreement and
the other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrower pursuant to
this Agreement from which the activities of such Subsidiary Guarantor will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Guarantor secured by such Subsidiary Guarantor’s Collateral from the proceeds of
the Loans, and the ability to refinance that indebtedness at a lower interest
rate and otherwise on more favorable terms than would be available to it if the
Collateral owned by such Subsidiary Guarantor were being financed on a
stand-alone basis and not as part of a pool of assets comprising the security
for the Obligations. Each Subsidiary Guarantor is executing this Agreement and
the other Loan Documents in consideration of those benefits received by it and
each Subsidiary Guarantor desires to enter into an allocation and contribution
agreement with each other Subsidiary Guarantor as set forth in this §37 and
agrees to subordinate and subrogate any rights or claims it may have against
other Subsidiary Guarantors as and to the extent set forth in §36.

(b)       In the event any one or more Subsidiary Guarantors (any such
Subsidiary Guarantor, a “Funding Party”) is deemed to have paid an amount in
excess of the principal amount attributable to it (such principal amount, the
“Allocable Principal Balance”) (any deemed payment in excess of the applicable
Allocable Principal Balance, a “Contribution”) as a result of (a) such Funding
Party’s payment of and/or performance on the Obligations and/or (b) Agent’s
and/or any Lender’s realization on the Collateral owned by such Funding Party
(whether by foreclosure, deed in lieu of foreclosure, private sale or other
means), then after payment in full of the Loans and the satisfaction of all of
Subsidiary Guarantors’ other obligations under the Loan Documents, such Funding
Party shall be entitled to contribution from each benefited Subsidiary Guarantor
for the amount of the Contribution so benefited (any such contribution, a
“Reimbursement Contribution”), up to such benefited Subsidiary Guarantor’s then
current Allocable Principal Balance. Any Reimbursement Contributions required to
be made hereunder shall, subject to §36, be made within ten (10) days after
demand therefor.

77 

 

 

(c)       If a Subsidiary Guarantor (a “Defaulting Party”) shall have failed to
make a Reimbursement Contribution as hereinabove provided, after the later to
occur of (a) payment of the Loan in full and the satisfaction of all of all
Subsidiary Guarantors’ other obligations to Lenders or (b) the date which is 366
days after the payment in full of the Loans, the Funding Party to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Party, including the right to receive a portion of such
Defaulting Party’s Collateral in an amount equal to the Reimbursement
Contribution payment required hereunder that such Defaulting Party failed to
make; provided, however, if Agent returns any payments in connection with a
bankruptcy of a Subsidiary Guarantor, all other Subsidiary Guarantors shall
jointly and severally pay to Agent and Lenders all such amounts returned,
together with interest at the Default Rate accruing from and after the date on
which such amounts were returned.

(d)       In the event that at any time there exists more than one Funding Party
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Party pursuant
hereto shall be equitably allocated among such Funding Party. In the event that
at any time any Subsidiary Guarantor pays an amount hereunder in excess of the
amount calculated pursuant to this paragraph, that Subsidiary Guarantor shall be
deemed to be a Funding Party to the extent of such excess and shall be entitled
to a Reimbursement Contribution from the other Borrower in accordance with the
provisions of this §37.

(e)       It is the intent of each Subsidiary Guarantor, the Agent and the
Lenders that in any proceeding under the Bankruptcy Code or any similar debtor
relief laws, such Subsidiary Guarantor’s maximum obligation hereunder shall
equal, but not exceed, the maximum amount which would not otherwise cause the
obligations of such Subsidiary Guarantor hereunder (or any other obligations of
such Subsidiary Guarantor to the Agent and the Lenders under the Loan Documents)
to be avoidable or unenforceable against such Subsidiary Guarantor in such
proceeding as a result of Applicable Law, including, without limitation, (i)
Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws under which
the possible avoidance or unenforceability of the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents) shall be determined in any
such proceeding are referred to herein as “Avoidance Provisions”. Accordingly,
to the extent that the obligations of a Subsidiary Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Obligations are deemed to have been incurred by such Subsidiary Guarantor under
the Avoidance Provisions, would not cause the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions or (B) the amount which, as of the time demand is
made hereunder upon such Subsidiary Guarantor for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this Error! Reference source not found.
are intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Subsidiary Guarantor hereunder to be subject to avoidance under the Avoidance
Provisions, and no Subsidiary Guarantor or any other Person shall have any right
or claim under this Section as against the Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

78 

 

 

§38. Acknowledgement and consent to bail-in of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(i)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(ii)       the effects of any Bail-In Action on any such liability, including,
if applicable:

(1)       a reduction in full or in part or cancellation of any such liability;

(2)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority

 

79 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

  BORROWER:   PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership        
  By: Plymouth Industrial REIT, Inc., a Maryland corporation, its general
partner             By:  /s/ Pendleton P. White, Jr.                       
Name:  Pendleton P. White, Jr.       Title:    President          

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

[Signature Page to Credit Agreement]


 

 

 

REIT GUARANTOR:

 

 

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

 

By:  /s/ Pendleton P. White, Jr.                 
Name: Pendleton P. White, Jr.
Title: President

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[Signature Page to Credit Agreement]


 

 

AGENT AND LENDERS:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By: /s/ Tayven Hike
Name: Tayven Hike
Title: Vice President

 

KeyBank National Association

1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Mr. Tayven Hike
Telephone: (770) 510-2100
Facsimile: (770) 510-2195

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement] 


 

EXHIBIT A

FORM OF NOTE

$______________ _____________, 2018

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to _________________________________ (“Payee”), or order, in accordance with
the terms of that certain Credit Agreement, dated as of May 23, 2018, as from
time to time in effect, among PLYMOUTH INDUSTRIAL OP, LP, the Subsidiary
Guarantors, KeyBank National Association, for itself and as Agent, and such
other Lenders as may be from time to time named therein (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), to the
extent not sooner paid, on or before the Maturity Date, the lesser of the
principal sum of _________________ ($__________), or such prinicipal amount as
may be outstanding, with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on the principal amount which shall at all
times be equal to the rate of interest in accordance with the Credit Agreement,
and with interest on overdue principal and late charges at the rates provided in
the Credit Agreement. Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

A-1 

 

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

[Remainder of page intentionally left blank]


A-2 

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By: Plymouth Industrial REIT, Inc., a Maryland corporation, its general partner

 

By: _______________________________
Name: _______________________________
Title: _______________________________

 

 

 

 

A-3 



 

